Execution Version

CREDIT AGREEMENT

dated as of

February 28, 2005

among

GLADSTONE COMMERCIAL CORPORATION

and

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,

as Borrowers,

The Initial Guarantors Listed Herein,

The Banks Listed Herein

and

BRANCH BANKING AND TRUST COMPANY,

as Administrative Agent

1

TABLE OF CONTENTS

Page

      ARTICLE I DEFINITIONS    
SECTION 1.01.
SECTION 1.02.
SECTION 1.03.
SECTION 1.04.
SECTION 1.05.
  Definitions
Accounting Terms and Determinations
Use of Defined Terms
Terminology
References

      ARTICLE II THE CREDITS    
SECTION 2.01.
SECTION 2.02.
SECTION 2.03.
SECTION 2.04.
SECTION 2.05.
SECTION 2.06.
SECTION 2.07.
SECTION 2.08.
SECTION 2.09.
SECTION 2.10.
SECTION 2.11.
SECTION 2.12.
SECTION 2.13.
SECTION 2.14.
SECTION 2.15.
SECTION 2.16.
SECTION 2.17.
  Commitments to Make Advances.
Method of Borrowing Advances.
Letters of Credit.
Notes
Maturity of Advances
Interest Rates.
Fees.
Optional Termination or Reduction of Commitments
Mandatory Reduction and Termination of Commitments
Optional Prepayments.
Mandatory Prepayments.
General Provisions as to Payments.
Computation of Interest and Fees
Eligibility of Properties and Mortgage Receivables.
Release of Properties
Frequency of Calculations of Borrowing Base
Joint and Several Liability.

      ARTICLE III CONDITIONS TO BORROWINGS
SECTION 3.01.
SECTION 3.02.
SECTION 3.03.
  Conditions to Closing and First Borrowing
Conditions to All Borrowings
Conditions to Issuance of Letters of Credit

      ARTICLE IV REPRESENTATIONS AND WARRANTIES
SECTION 4.01.
SECTION 4.02.
SECTION 4.03.
SECTION 4.04.
SECTION 4.05.
SECTION 4.06.
SECTION 4.07.
SECTION 4.08.
SECTION 4.09.
SECTION 4.10.
SECTION 4.11.
SECTION 4.12.
SECTION 4.13.
SECTION 4.14.
SECTION 4.15.
SECTION 4.16.
SECTION 4.17.
SECTION 4.18.
SECTION 4.19.
SECTION 4.20.
SECTION 4.21.
SECTION 4.22.
SECTION 4.23.
SECTION 4.24.
SECTION 4.25.
SECTION 4.26.
SECTION 4.27.
SECTION 4.28.
SECTION 4.29.
SECTION 4.30.
SECTION 4.31.
SECTION 4.32.
SECTION 4.33.
SECTION 4.34.
SECTION 4.35.
SECTION 4.36.
SECTION 4.37.
SECTION 4.38.
  Existence and Power
Organizational and Governmental Authorization; No Contravention
Binding Effect
Financial Information; SEC Reports.
Litigation
Compliance with ERISA.
Taxes
Subsidiaries
Not an Investment Company
Public Utility Holding Company Act
Ownership of Property; Liens
No Default
Full Disclosure
Environmental Matters.
Compliance with Laws
Capital Securities
Margin Stock
Insolvency
Security Documents.
Labor Matters
Patents, Trademarks, Etc
Loans and Investments
Anti-Terrorism Laws
Ownership Structure
REIT Status
Properties; Mortgage Receivables
Tax Shelter Regulations
All Consents Required
Selection Procedures
Reports Accurate; Disclosure
Location of Offices
Material Contracts
Affiliate Transactions
Broker’s Fees
Survival of Representations and Warranties, Etc
Acquisition, Credit and Collection Policy
No Default or Event of Default
USA PATRIOT Act

      ARTICLE V COVENANTS    
SECTION 5.01.
SECTION 5.02.
SECTION 5.03.
SECTION 5.04.
SECTION 5.05.
SECTION 5.06.
SECTION 5.07.
SECTION 5.08.
SECTION 5.09.
SECTION 5.10.
SECTION 5.11.
SECTION 5.12.
SECTION 5.13.
SECTION 5.14.
SECTION 5.15.
SECTION 5.16.
SECTION 5.17.
SECTION 5.18.
SECTION 5.19.
SECTION 5.20.
SECTION 5.21.
SECTION 5.22.
SECTION 5.23.
SECTION 5.24.
SECTION 5.25.
SECTION 5.26.
SECTION 5.27.
SECTION 5.28.
SECTION 5.29.
SECTION 5.30.
SECTION 5.31.
SECTION 5.32.
SECTION 5.33.
SECTION 5.34.
SECTION 5.35.
  Information
Inspection of Property, Books and Records
Minimum Debt Service Coverage
Acquisitions
Minimum Consolidated Tangible Net Worth
Restricted Payments
Total Leverage Ratio
Capital Expenditures
Loans or Advances
Investments
Negative Pledge
Maintenance of Existence, etc
Dissolution
Consolidations, Mergers and Sales of Assets
Use of Proceeds
Compliance with Laws; Payment of Taxes
Insurance
Change in Fiscal Year
Maintenance of Property
Environmental Notices
Environmental Matters
Environmental Release
Additional Covenants, Etc
Transactions with Affiliates
Joinder of Subsequent Guarantors.
No Restrictive Agreement
Partnerships and Joint Ventures
Additional Debt
Leases
REIT Status
Performance of Loan Documents
Exchange Listing
Modifications of Organizational Documents
Modifications to Acquisition, Credit and Collection Policy
ERISA Exemptions

      ARTICLE VI DEFAULTS    
SECTION 6.01.
SECTION 6.02.
SECTION 6.03.
SECTION 6.04.
  Events of Default
Notice of Default
Cash Cover
Allocation of Proceeds

      ARTICLE VII THE ADMINISTRATIVE AGENT
SECTION 7.01.
SECTION 7.02.
SECTION 7.03.
SECTION 7.04.
SECTION 7.05.
SECTION 7.06.
SECTION 7.07.
SECTION 7.08.
SECTION 7.09.
SECTION 7.10.
  Appointment, Powers and Immunities
Reliance by Administrative Agent
Defaults
Rights of Administrative Agent and its Affiliates as a Bank
Indemnification
CONSEQUENTIAL DAMAGES
Payee of Note Treated as Owner
Non-Reliance on Administrative Agent and Other Banks
Failure to Act
Resignation or Removal of Administrative Agent

      ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.
SECTION 8.02.
SECTION 8.03.
SECTION 8.04.
SECTION 8.05.
  Basis for Determining Interest Rate Inadequate or Unfair
Illegality
Increased Cost and Reduced Return.
Base Rate Advances Substituted for Affected Euro-Dollar Advances
Compensation

      ARTICLE IX MISCELLANEOUS    
SECTION 9.01.
SECTION 9.02.
SECTION 9.03.
SECTION 9.04.
SECTION 9.05.
SECTION 9.06.
SECTION 9.07.
SECTION 9.08.
SECTION 9.09.
SECTION 9.10.
SECTION 9.11.
SECTION 9.12.
SECTION 9.13.
SECTION 9.14.
SECTION 9.15.
SECTION 9.16.
SECTION 9.17.
  Notices
No Waivers
Expenses; Documentary Taxes; Indemnification.
Setoffs; Sharing of Set-Offs.
Amendments and Waivers.
Margin Stock Collateral
Successors and Assigns.
Confidentiality
Representation by Banks
Obligations Several
Survival of Certain Obligations
North Carolina Law
Severability
Interest
Interpretation
Consent to Jurisdiction
Counterparts

      ARTICLE X GUARANTY    
SECTION 10.01.
SECTION 10.02.
SECTION 10.03.
SECTION 10.04.
SECTION 10.05.
SECTION 10.06.
SECTION 10.07.
SECTION 10.08.
SECTION 10.09.
  Unconditional Guaranty
Obligations Absolute
Continuing Obligations; Reinstatement
Additional Security, Etc
Information Concerning the Borrowers
Guarantors’ Subordination
Waiver of Subrogation
Enforcement
Miscellaneous

2

EXHIBITS AND SCHEDULES TO CREDIT AGREEMENT

Dated as of February 28, 2005

     
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
EXHIBIT J
EXHIBIT K
EXHIBIT L
EXHIBIT M
EXHIBIT N
EXHIBIT O
EXHIBIT P
EXHIBIT Q
EXHIBIT R
  Notice of Borrowing (Section 2.02)
Form of Note (Section 1.01)
Form of Assignment and Acceptance (Section 1.01) (Section 9.07(c))
Form of Company’s Certificate respecting Additional Borrowing Base Assets
(Section 2.14)
Acquisition Credit and Collection Policy (Section 1.01) Section 4.36)
[Intentionally Omitted]
Form of Organizational Documents (Section 4.08) (Section 5.12)
Form of Request for Release of Loan Documents and Receipt
Form of Assignment of Mortgage
Form of Officer’s Certificate as to Organizational Documents, Operating
Documents and Organizational Action
(Section 3.01(e))
Officer’s Closing Certificate (Section 3.01(d))
Power of Attorney from Borrower
Compliance Certificate (Section 5.01(c))
Borrowing Base Certification Report (Section 1.01)
Subordination, Nondisturbance and Attornment Agreement (Section 1.01)
Form of Opinion of Counsel to Loan Parties (Section 3.01(c))
Joinder Agreement (Section 5.25)
Membership Pledge Agreement (Section 5.25)
 
   
SCHEDULE I
SCHEDULE II
SCHEDULE III
SCHEDULE 2.14
SCHEDULE 4.08
SCHEDULE 4.22
SCHEDULE 4.24
SCHEDULE 4.32
SCHEDULE 5.11
SCHEDULE 5.29
  Schedule of Documents
List of Borrowing Base Assets
Location of Files respecting Borrowing Base Assets
List of Initial Borrowing Base Assets
Subsidiaries
Investments
Ownership Structure
Material Contracts
Liens
Existing Debt

3

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of February 28, 2005 among GLADSTONE
COMMERCIAL CORPORATION, a Maryland corporation, and GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership, as borrowers, the INITIAL
GUARANTORS listed on the signature pages hereof, as guarantors, the BANKS listed
on the signature pages hereof and BRANCH BANKING AND TRUST COMPANY, as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. The terms as defined in this Section 1.01 shall, for
all purposes of this Agreement and any amendment hereto (except as otherwise
expressly provided or unless the context otherwise requires), have the meanings
set forth herein:

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person. Notwithstanding the foregoing, the
term “Acquisition” shall not be deemed to include purchases of real estate by
the Borrowers or any of their Subsidiaries in the ordinary course of business
and in compliance with the Acquisition, Credit and Collection Policy.

“Acquisition Cost” means, with respect to the acquisition of a Borrowing Base
Asset by an Eligible Property Owner, an amount equal to the sum of the following
(without duplication): (i) the value of the limited partnership interests of the
Operating Partnership to be transferred by the Company or Eligible Property
Owner in connection therewith as consideration for the Borrowing Base Asset, and
(ii) the amount of any cash and fair market value of other property (excluding
property described in clause (i) and the unpaid principal amount of any debt
instrument) given by the Eligible Property Owner as consideration for the
Borrowing Base Asset. For purposes of determining the Acquisition Cost for any
Borrowing Base Asset, the limited partnership interests of the Operating
Partnership shall be valued (I) in the case of limited partnership interests
that are then designated as a national market system security by the National
Association of Securities Dealers, Inc. (“NASDAQ”) or are listed on a national
securities exchange, the average of the last reported bid and ask quotations or
the last prices reported thereon, and (II) with respect to any other limited
partnership interests, as determined by the Board of Directors of Gladstone
Commercial Partners, LLC, a wholly owned Subsidiary of the Company, and
determined to be a reasonable valuation by the independent public accountants
referred to in Section 5.01(a).

“Acquisition, Credit and Collection Policy” means those acquisition, credit,
collection, customer relation and service policies determined by the Borrowers
as of the date hereof relating to the real property acquired by the Company and
its Subsidiaries and the mortgage loans made by the Company and its
Subsidiaries, a copy of which is attached hereto as Exhibit E, as the same may
be amended or modified from time to time in accordance with subsection 5.34,
together with the Mortgaged Property Diligence Package and the Pledged Mortgage
Receivable Diligence Package.

“Adjusted Monthly Libor Index” has the meaning set forth in Section 2.06(c).

“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Banks and the Issuing Bank hereunder, and its successors and permitted
assigns in such capacity.

“Administrative Agent’s Letter Agreement” means that certain letter agreement,
dated as of December 13, 2004, between the Borrowers and the Administrative
Agent relating to the terms of this Agreement, and certain fees from time to
time payable by the Borrowers to the Administrative Agent, together with all
amendments and modifications thereto. If there is any conflict between the
provisions of this Agreement and the provisions of the Administrative Agent’s
Letter Agreement, the provisions of this Agreement will control.

“Advance” shall mean an advance made to either Borrower under this Agreement
pursuant to Article II. An Advance is a “Base Rate Advance” if such Advance is
part of a Base Rate Borrowing or a “Euro-Dollar Advance” if such Advance is part
of a Euro-Dollar Borrowing. The Advances shall at all times be Euro-Dollar
Advances, unless such Advances are to be Base Rate Advances pursuant to
Article VIII hereof.

“Advisory Agreement” means the Amended and Restated Investment Advisory
Agreement dated as of August 7, 2003 by and between the Company and Gladstone
Management Corporation.

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto.

“Applicable Margin” has the meaning set forth in Section 2.06(a).

“Appraised Value” means, with respect to a Borrowing Base Asset which is a
Mortgaged Property, an amount equal to the fair market value of such Borrowing
Base Asset as set forth in a MAI Appraisal prepared in accordance with the
Acquisition, Credit and Collection Policies and otherwise in form, content and
all other respects satisfactory to the Administrative Agent and the Required
Banks in their sole discretion.

“Assignee” has the meaning set forth in Section 9.07(c).

“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 9.07(c) in the form attached hereto as Exhibit C.

“Authority” has the meaning set forth in Section 8.02.

“Bank” means each bank listed on the signature pages hereof as having a
Commitment and their respective successors and assigns.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§101, et. seq.), as amended from time to time.

“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, or (ii) one-half of
one percent above the Federal Funds Rate. For purposes of determining the Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

“Base Rate Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the Base Rate.

“BB&T” means Branch Banking and Trust Company, and its successors.

“Borrowers” means each of the Company and the Operating Partnership and their
respective successors and permitted assigns.

“Borrowing” means a borrowing hereunder consisting of Advances made to the
Borrowers at the same time by the Banks pursuant to Article II.

“Borrowing Base” shall mean, based on the most recent Borrowing Base
Certification Report which as of the date of a determination of the Borrowing
Base has been received by the Administrative Agent, an amount equal to 65% of
the sum of the Borrowing Base Values of the Borrowing Base Assets as determined
and adjusted from time to time in accordance with Section 2.14; provided that:
(1) to the extent the Borrowing Base Value of any one Mortgaged Property
included in the Borrowing Base as a Borrowing Base Asset exceeds $19,230,000,
such excess shall be excluded from the Borrowing Base and (2) to the extent that
the sum of the Borrowing Base Value of all Pledged Mortgage Receivables exceeds
more than 15% of the aggregate value of all Borrowing Base Assets, such excess
shall be excluded from the Borrowing Base. The Administrative Agent shall also
be entitled to hold and subtract any reserve against the Borrowing Base it deems
reasonably necessary as security for payment of the Notes and the obligations of
the Guarantors under Article X of this Agreement and the obligations of the
Borrowers under the Letter of Credit Agreements.

“Borrowing Base Asset” means (i) a Mortgaged Property which is also an Eligible
Property or (ii) a Pledged Mortgage Receivable which is also an Eligible
Mortgage Receivable, in each case which is included in the Borrowing Base
pursuant to Section 2.14. A Property, the value of which was previously included
in the Borrowing Base calculation as a Borrowing Base Asset, shall cease to be a
Borrowing Base Asset and shall be excluded from such Borrowing Base calculation
if at any time such Property shall cease to meet all the requirements of an
Eligible Property contained in the definition thereof (including without
limitation time limits for inclusion as an Eligible Property) or shall cease to
be a Mortgaged Property. A Mortgage Receivable, the value of which was
previously included in the Borrowing Base calculation as a Borrowing Base Asset,
shall cease to be a Borrowing Base Asset if at any time such Mortgage Receivable
shall cease to meet all the requirements of an Eligible Mortgage Receivable
contained in the definition thereof (including without limitation time limits
for inclusion as an Eligible Mortgage Receivable) or shall cease to be a Pledged
Mortgage Receivable.

“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit N, and otherwise satisfactory to the Administrative Agent, certified
by the chief financial officer or other authorized officer of the Borrowers
setting forth the calculations required to establish the Borrowing Base Value
for each Borrowing Base Asset and the Borrowing Base Value for all Borrowing
Base Assets as of a specified date, all in form and detail satisfactory to the
Administrative Agent.

“Borrowing Base Value” means, with respect to a Borrowing Base Asset for any
date of determination, an amount equal to: (A) in the case of Mortgaged
Properties the lesser of (a) the Acquisition Cost of such Borrowing Base Asset;
and (b) the Appraised Value of such Borrowing Base Asset (determined at the time
such Borrowing Base Asset is acquired by the Eligible Property Owner or such
subsequent time as the Administrative Agent or the Required Banks may reasonably
request, or Borrowers may elect to provide an updated appraisal (provided that
no such updated appraisal provided by Borrowers shall be effective to increase
the Borrowing Base Value of any Borrowing Base Asset unless at least six months
have elapsed from the date of inclusion of such Borrowing Base Asset in the
Borrowing Base and the date of the updated appraisal)); and (B) in the case of
Pledged Mortgage Receivables the lesser of: (a) the lesser of the face amount or
the principal outstanding balance of the promissory note evidencing the Pledged
Mortgage Receivable; and (b) the Appraised Value of the Mortgage Receivable
Property at the time of the granting of such Mortgage or such subsequent time as
the Administrative Agent or the Required Banks may reasonably request, or
Borrowers may elect to provide an updated appraisal (provided that no such
updated appraisal provided by Borrowers shall be effective to increase the
Borrowing Base Value of any Borrowing Base Asset unless at least six months have
elapsed from the date of inclusion of such Borrowing Base Asset in the Borrowing
Base and the date of the updated appraisal).

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Company and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

“Change of Law” shall have the meaning set forth in Section 8.02.

“Closing Certificate” has the meaning set forth in Section 3.01(d).

“Closing Date” means February 28, 2005.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

“Collateral” shall mean collectively: (1) the Mortgaged Property; (2) the
Pledged Mortgage Receivables and (3) the Pledged Membership and Related
Interests.

“Collateral Documents” means, collectively, the Membership Pledge Agreement, the
Mortgages, the Mortgaged Property Security Documents, the Mortgage Receivables
Pledge Agreement, the Pledged Mortgage Receivable Security Documents and all
other agreements (including control agreements), instruments and other
documents, whether now existing or hereafter in effect, pursuant to which the
Borrowers or any Subsidiary shall grant or convey to the Secured Parties a Lien
in, or any other Person shall acknowledge any such Lien in, property as security
for all or any portion of the Obligations, as any of them may be amended,
modified or supplemented from time to time.

“Commitment” means, with respect to each Bank, (i) the amount set forth opposite
the name of such Bank on the signature pages hereof, or (ii) as to any Bank
which enters into an Assignment and Acceptance (whether as transferor Bank or as
Assignee thereunder), the amount of such Bank’s Commitment after giving effect
to such Assignment and Acceptance, or (iii) as to any Bank which agrees to
increase its Commitment pursuant to Section 2.01(b), the amount of such Bank’s
Commitment after giving effect to such increase, in each case as such amount may
be reduced from time to time pursuant to Sections 2.08 and 2.09.

“Company” means Gladstone Commercial Corporation, a Maryland corporation and
REIT.

“Compliance Certificate” has the meaning set forth in Section 5.01(c).

“Consolidated Debt” means at any time the Debt of the Company and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated Debt Service” for any period means the sum of (i) Consolidated
Interest Expense for such period and (ii) all regularly scheduled payments of
principal in respect of Debt (excluding principal payments made with respect to
any Advances under this Agreement or made in connection with the refinancing of
any Long Term Limited Recourse Mortgage Loan) of the Company or any of its
Consolidated Subsidiaries for such period.

“Consolidated EBITDA” shall be determined as of the end of each Fiscal Quarter
and shall mean EBITDA, of the Company and its Consolidated Subsidiaries, for the
Fiscal Quarter then ending and the immediately preceding three Fiscal Quarters,
all as determined in accordance with GAAP.

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Company or any of its Consolidated
Subsidiaries outstanding during such period.

“Consolidated Net Income” means, for any period, the Net Income of the Company
and its Consolidated Subsidiaries determined on a consolidated basis, but
excluding (i) extraordinary items and (ii) any equity interests of the Company
or any Subsidiary of the Company in the unremitted earnings of any Person that
is not a Subsidiary of the Company.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Company in its consolidated and consolidating financial statements as of
such date.

“Consolidated Tangible Net Worth” means, at any time, Stockholders’ Equity less
the sum of the value, (to the extent reflected in determining Stockholders
Equity) as set forth or reflected on the most recent consolidated balance sheet
of the Company and its Consolidated Subsidiaries, prepared in accordance with
GAAP, of

(A) The amount of any write-up of assets subsequent to December 31, 2003;

(B) All assets which would be treated as intangible assets (other than the value
allocated as lease intangibles in accordance with GAAP) for balance sheet
presentation purposes under GAAP, including without limitation goodwill (whether
representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense.

(C) To the extent not included in (B) of this definition, any amount at which
shares of capital stock of the Company appear as an asset on the balance sheet
of the Company and its Consolidated Subsidiaries;

(D) Loans or advances to stockholders, directors, officers or employees; and

(E) To the extent not included in (B) of this definition, deferred expenses.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
Section 414 of the Code.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance, (vi) all Redeemable Preferred
Securities of such Person, (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument, (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (ix) all Debt of
others Guaranteed by such Person, (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued as the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); and (xi) the principal portion of all obligations of such Person under any
synthetic lease, tax retention operating lease, asset securitization,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
not classified as indebtedness under GAAP.

“Debt Service Coverage Ratio” shall be determined as of the end of each Fiscal
Quarter and shall mean the ratio of: (A)(i) Consolidated EBITDA for the period
of four consecutive Fiscal Quarters most recently ended on or prior to such
date, less (ii) Capital Expenditures during such period (excluding the
acquisition of fee simple title to Properties by the Company and its
Consolidated Subsidiaries in the ordinary course of business consistent with the
Acquisition, Credit and Collection Policy), to (B) Consolidated Debt Service for
the period of four consecutive Fiscal Quarters most recently ended on or prior
to such date.

“Document Agreement” means the Document Agreement to be executed and delivered
by the parties hereto on or prior to the first Borrowing and in form and content
satisfactory to the Administrative Agent, providing that the Deposited
Collateral shall not be recorded or filed prior to the occurrence of any Event
of Default.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin determined
as if the Total Leverage Ratio is greater than 1.25 to 1) which may be
applicable to any Advance (irrespective of whether any such type of Advance is
actually outstanding hereunder).

“Deposited Collateral” means the Mortgages, the Assignment of Mortgages and the
related financing statements.

“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Company and its
Consolidated Subsidiaries for such period, as determined in accordance with
GAAP.

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.

“EBITDA” means and includes, for any Fiscal Quarter for which the amount thereof
is to be determined, the sum of (a) Consolidated Net Income for such period;
plus, (b) to the extent such amounts were deducted in computing Consolidated Net
Income for such period: (i) Consolidated Interest Expense for such period;
(ii) franchise taxes (if applicable), income taxes and other taxes measured by
income or profits in respect of the Company and its Consolidated Subsidiaries
for such period; and (iii) Depreciation and Amortization for such period; all
determined on a consolidated basis in accordance with GAAP.

“Eligible Mortgage Receivable” means a Mortgage Receivable with respect to real
property which is not owned by any Eligible Property Owner but is instead
mortgaged to an Eligible Mortgage Owner pursuant to a first priority mortgage,
first priority deed of trust or first priority deed to secure debt lien pledged
to the Administrative Agent pursuant to the Mortgage Receivables Pledge
Agreement, which Mortgage Receivable meets the following requirements: (a) the
Company grants the Secured Parties a security interest in each such Mortgage
Receivable pursuant to the Mortgage Receivables Pledge Agreement which security
interest will be perfected and a first priority interest upon Administrative
Agent’s receipt of the original mortgage and note evidencing such Mortgage
Receivable, (b) all of the representations and warranties set forth in the
Mortgage Receivables Pledge Agreement with respect to such Mortgage Receivable
are true and correct; (c) such Mortgage Receivable was acquired by the Eligible
Mortgage Owner (1) except for any Mortgage Receivable proposed to be included as
a Borrowing Base Asset within ninety (90) days after the Closing Date, within
three months of the date such Mortgage Receivable is proposed to be included as
a Borrowing Base Asset; (2) in accordance with the terms of the Acquisition,
Credit and Collection Policy; and (3) in the ordinary course of the Company’s
business through a mortgage transaction; (d) such Mortgage Receivable has been
included in calculations of the Borrowing Base for less than 12 months; and
(e) the Mortgage Receivable Property would have met all of the requirements of
an Eligible Property were it owned by, rather than mortgaged to, the Eligible
Mortgage Owner.

“Eligible Property” means a Property which satisfies all of the following
requirements:

(a) such Property is located in one of the 48 contiguous states of the United
States of America or in the District of Columbia;

(b) neither such Property, nor any interest of the Company or any Subsidiary
thereof (including without limitation any Eligible Property Owner) therein, is
subject to any Lien (other than Permitted Liens) or any Negative Pledge;

(c) such Property is owned by an Eligible Property Owner and is a Wholly Owned
Property;

(d) none of the Company’s direct or indirect ownership interest in such Eligible
Property Owner is subject to any Lien or any Negative Pledge (other than any
Liens pursuant to the Loan Documents);

(e) the Company directly, or indirectly through a Wholly Owned Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person: (A) to create Liens on such Property as security for Debt of the
Company, any Loan Parties or such Subsidiary, as applicable and (B) to sell,
transfer or otherwise dispose of such Property;

(f) such Property is free of all structural defects or architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are fully insured against (subject to reasonable and
customary deductibles) or are not material to the profitable operation of such
Property;

(g) such Property was acquired: (1) except for Properties proposed to be
included as Borrowing Base Assets within ninety (90) days after the Closing
Date, by the Eligible Property Owner within three months of the date such
Property is proposed to be included as a Borrowing Base Asset; (2) by the
Eligible Property Owner in accordance with the terms of the Acquisition, Credit
and Collection Policy; and (3) in the ordinary course of the Company’s business
through a sale-leaseback transaction;

(h) good and indefeasible fee simple title to such Property is owned by the
Eligible Property Owner free and clear of any liens (other than Permitted Liens)
and 100% of the membership interests of such Eligible Property Owner have been
pledged pursuant to the Membership Pledge Agreement;

(i) the tenant has an internal risk rating of 4 or higher on the Company’s 10
point risk rating scale set forth in the Acquisition, Credit and Collection
Policy and is otherwise deemed an Eligible Tenant;

(j) the entire Property is leased to an Eligible Tenant pursuant to a lease
substantially in the form previously approved by the Administrative Agent and
the Required Lenders, except with respect to Properties acquired by an Eligible
Property Owner subject to an existing lease that has not been entered into in
contemplation of such sale to the Eligible Property Owner and which is in
compliance with the Acquisition, Credit and Collection Policy;

(k) the Eligible Tenant is in material compliance with the terms of the lease
and related documents;

(l) such property has been a Borrowing Base Asset for less than 12 months;

(m) lease payments on such Property are in U.S. Dollars; and

(n) all of the representations and warranties set forth in the Mortgage with
respect to such Property are true and correct.

“Eligible Property Owner” or “Eligible Mortgage Owner” means any limited
liability company which is a Domestic Subsidiary and a Wholly Owned Subsidiary
and all of the membership interests (and all other ownership interests) of which
are pledged to the Secured Parties pursuant to the Membership Pledge Agreement.

“Eligible Tenant” means on any day with respect to a Mortgaged Property, each
Person or Persons obligated to make payments pursuant to a lease of all or any
portion of such Mortgaged Property (which lease shall be in form and content
satisfactory to the Administrative Agent), including any guarantor thereof that
satisfies each of the following requirements at all times: (i) such tenant is
not a natural person and is a legal operating entity, duly organized and validly
existing under the laws of its jurisdiction of organization; (ii) the business
of such tenant has a Operating History of at least twenty-four (24) months from
the date of its incorporation or formation; (iii) such tenant is not the subject
of any Insolvency Event and such tenant has not experienced a material adverse
change, in its business, financial condition, operations, properties or
prospects since the date of the lease; (iv) no default, event of default or
event which with the giving of notice or the expiration of time would constitute
a default or event of default has occurred with respect to any other lease
included within the Collateral to which such tenant is a party; (v) such tenant
is not a Governmental Authority; (vi) such tenant is in compliance with all
material terms and conditions of such lease; (vii) such tenant’s principal
office is located in the United States; and (viii) such tenant has an internal
risk rating of 4 or higher on the Company’s 10 point risk rating scale set forth
in the Acquisition, Credit and Collection Policy.

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the London Interbank Offered Rate.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).

“Event of Default” has the meaning set forth in Section 6.01.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to BB&T on such day on such transactions as
determined by the Administrative Agent.

“Financing” shall mean (i) any transaction or series of transactions for the
incurrence by a Loan Party of any Debt or for the establishment of a commitment
to make advances which would constitute Debt of a Loan Party, which Debt is not
by its terms subordinate and junior to other Debt of a Loan Party, (ii) an
obligation incurred in a transaction or series of transactions in which assets
of a Loan Party are sold and leased back, or (iii) a sale of accounts or other
receivables or any interest therein, other than a sale or transfer of accounts
or receivables attendant to a sale permitted hereunder of an operating division.

“Fiscal Quarter” means any fiscal quarter of the Company.

“Fiscal Year” means any fiscal year of the Company.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether or not a
part of the government) which is responsible for the establishment or
interpretation of national or international accounting principles.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

“Guaranteed Obligations” means any and all liabilities, indebtedness and
obligations of any and every kind and nature, heretofore, now or hereafter
owing, arising, due or payable from either Borrower to the Banks, the Issuing
Bank, the Administrative Agent, or any of them, arising under or evidenced by
this Agreement, the Notes, the Letter of Credit Agreements, the Collateral
Documents or any other Loan Document.

“Guarantors” shall mean collectively: (a) the Initial Guarantors; and (b) all
Mortgaged Property Owners and Pledged Mortgage Receivable Owners after the
Closing Date.

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

“Initial Guarantors” shall mean (i) EE, 208 South Rogers Lane, Raleigh, NC LLC,
(ii) Little Arch Charlotte NC LLC, (iii) OB Crenshaw PA Gladstone Commercial
LLC, (iv) OB Midway NC Gladstone Commercial LLC and (v) GCC Pocono LLC.

“Initial Rate Adjustment Date” means the later to occur of: (1) the Rate
Determination Date next following September 30, 2005; and (2) the date on which
the Loan Parties receive at least $25,000,000 of net proceeds from the issuance
by the Loan Parties of Long Term Limited Recourse Mortgage Loans.

“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in respect of such
Person or any substantial part of its property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of sixty (60) consecutive days;
or (b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insolvency Proceeding” means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

“Interest Payment Date” shall mean: (i) in the case of a Euro-Dollar Advance
that is not a Variable Monthly LIBOR Advance, the last date of the applicable
Interest Period and, if such Interest Period is longer than three (3) months, at
intervals of three (3) months after the first day thereof; (ii) in the case of a
Euro-Dollar Advance that is a Variable Monthly LIBOR Advance, the first day of
each month; and (iii) in the case of a Base Rate Advance, each Quarterly Payment
Date while such Base Rate Advance is outstanding and on the date such Base Rate
Advance is repaid or converted to a Euro-Dollar Advance.

“Interest Period” means: (1) with respect to each Euro-Dollar Borrowing that is
not a Variable Monthly LIBOR Advance, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the first, third or
sixth month thereafter, as the requesting Borrower may elect in the applicable
Notice of Borrowing; provided that:

(A) any Interest Period (subject to paragraph (c) below) which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day;

(B) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the appropriate subsequent calendar month) shall, subject to paragraph
(C) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month; and

(C) no Interest Period may be selected which begins before the Termination Date
and would otherwise end after the Termination Date.

(2) with respect to each Base Rate Borrowing and each Euro-Dollar Borrowing that
is comprised of Variable Monthly LIBOR Advances, a calendar month; provided
that:

(A) the initial Interest Period shall mean the period commencing on the Closing
Date and ending February 28, 2005; and

(B) the last Interest Period under this Agreement shall end on the Termination
Date.

“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise.

“Issuing Bank” shall mean BB&T.

“Lending Office” means, as to each Bank, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Bank may hereafter designate
as its Lending Office by notice to the Borrowers and the Administrative Agent.

“Letter of Credit” means the letters of credit issued by the Issuing Bank
pursuant to Section 2.03(a) and “Letter of Credit” means any one of such Letters
of Credit, as any of such letters of credit may be extended, renewed, replaced
or amended from time to time.

“Letter of Credit Advance” means an advance made by the Issuing Bank pursuant to
Section 2.03(c).

“Letter of Credit Agreement” means any agreement entered into by either Borrower
and the Issuing Bank pursuant to which a Letter of Credit is issued, as amended,
modified or restated from time to time.

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrowers or any Subsidiary shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Document Agreement, the Letter of Credit Agreements, the Letters of Credit, any
other document evidencing or securing the Advances or the Letters of Credit, and
any other document or instrument delivered from time to time in connection with
this Agreement, the Notes, the Letter of Credit Agreements, the Letters of
Credit, the Collateral Documents or the Advances, as such documents and
instruments may be amended or supplemented from time to time.

“Loan Parties” means collectively the Borrowers and each Guarantor that is now
or hereafter a party to any of the Loan Documents.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(c).

“Long Term Limited Recourse Mortgage Loan” means a mortgage loan to any Loan
Party from third party institutional lender for the purpose of financing or
refinancing Debt incurred to finance the purchase of any Property or Properties,
which mortgage loan shall have a term of at least five years, shall be secured
by, and have recourse for payment contractually limited to, the Properties so
financed or refinanced.

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Company and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Banks under the Loan Documents, or the ability of
either Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the legality,
validity or enforceability of any Loan Document.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrowers, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Membership Pledge Agreement” means collectively (or individually as the context
may indicate), (i) a Membership Pledge Agreement by the Operating Partnership in
favor of the Administrative Agent for the benefit of the Secured Parties to be
executed and delivered on or prior to the date of the first Borrowing hereunder
and in form and content satisfactory to the Administrative Agent and (ii) any
joinders thereto or any additional Membership Pledge Agreement delivered to the
Administrative Agent pursuant to Section 5.25.

“Mortgages” means, collectively, (i) the Deeds of Trust and Mortgages by the
Initial Guarantors to be executed and delivered on or prior to the date of the
first Borrowing hereunder and in form and content satisfactory to the
Administrative Agent and (ii) all subsequent mortgages, deeds of trust, deeds to
secure debt and assignments of leases in substantially the form of the Deeds of
Trust referred to in clause (i) (with such changes thereto as may be
necessitated by state or local law), in each case granting a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in Collateral constituting real property
(including certain real property leases) and related personalty, as such
documents may be amended, modified or supplemented for time to time.

“Mortgaged Property” means, collectively, the Trust Property and the Secured
Property (each as defined in the Mortgages) at the Closing Date, and thereafter,
any of such property owned or acquired by the Company or any Subsidiary, that is
or is required to become a Guarantor after the Closing Date pursuant to
Section 5.25, the Loan Parties’ interests in which are pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Mortgaged Property Security Documents.

“Mortgaged Property Diligence Package” shall mean, with respect to any Property,
the following: (i) a general description of the Property’s location, market and
amenities; (ii) a tenant description; (iii) information with respect to the
purchase transaction (including, without limitation, the purchase price, the
name of the seller, the date of purchase and other material terms of purchase);
(iv) a summary (prepared by the environmental firm) of results of a Phase I
environmental assessment and, if reasonably requested by the Administrative
Agent, based upon issues identified in the Phase I environmental assessment
summary, the full environmental assessment and any additional environmental
assessments; (v) a summary of the most recent appraisal prepared within three
months of the date the Property was acquired by the Mortgaged Property Owner;
(vi) a summary of the principal terms of the lease; (vii) copies of all internal
Loan Party analyses or reports relating to the investment in such Property,
including without limitation the investment write-up and (viii) such other
information reasonably requested by the Administrative Agent, all of such
information to be prepared in accordance with the Acquisition, Credit and
Collection Policy.

“Mortgaged Property Owner” means the owner of a fee simple title to a Mortgaged
Property.

“Mortgaged Property Security Documents” means collectively, the Mortgages and
Subordination Nondisturbance and Attornment Agreements and all other agreements,
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Borrowers or any Subsidiary shall grant or convey to the
Administrative Agent and the Banks a Lien in, or any other Person shall
acknowledge any such Lien in, real property as security for all or any portion
of the Obligations, as any of them may be amended, modified or supplemented from
time to time.

“Mortgaged Property Support Documents” means, for each Mortgaged Property,
(i) the Title Policy pertaining thereto, (ii) such appraisals, surveys, flood
hazard certifications and environmental assessments thereof as the
Administrative Agent may require prepared by recognized experts in their
respective fields selected by the Administrative Agent, (iii) as to Mortgaged
Properties located in a flood hazard area, such flood hazard insurance as the
Administrative Agent may require, (iv) with respect to facilities leased or
subleased to third parties, such lessees’ estoppel, waiver and consent
certificates and subordination, nondisturbance and attornment agreements,
(v) such owner’s or lessee’s affidavits as the Administrative Agent may require,
(vi) such opinions of local counsel with respect to the Mortgages or leasehold
mortgages, as applicable, as the Administrative Agent may require, and
(vii) such other documentation as the Administrative Agent may reasonably
require, in each case as shall be in form and substance reasonably acceptable to
the Administrative Agent.

“Mortgage Receivable” means a promissory note secured by a first priority
mortgage, deed of trust or deed to secure debt lien on a Mortgage Receivable
Property of which either Borrower or a Guarantor is the holder and retains the
rights of collection of all payments thereunder.

“Mortgage Receivables Pledge Agreement” means (i) a Mortgage Receivables Pledge
Agreement between the Borrowers, the Pledgors thereunder and the Administrative
Agent for the benefit of the Secured Parties to be executed and delivered on or
prior to the date of the first Borrowing hereunder and in form and content
satisfactory to the Administrative Agent and (ii) any joinders thereto or any
additional Mortgage Receivables Pledge Agreements delivered to the
Administrative Agent pursuant to Section 5.25.

“Mortgage Receivable Property” means any real property in which any Loan Party
has a Lien.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Debt of the Person owning such asset or any other Person.

“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.

“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Company or a Consolidated Subsidiary in respect of the issuance of Capital
Securities (including, without limitation, the aggregate amount of any and all
Debt converted into Capital Securities), after deducting therefrom all
reasonable and customary costs and expenses incurred by the Company or such
Consolidated Subsidiary directly in connection with the issuance of such Capital
Securities.

“Nonrecourse Debt” means with respect to a Person, Debt for borrowed money in
respect of which recourse for payment is contractually limited to specific
assets of such Person encumbered by a lien securing such Debt provided such
contractual limitation to specific assets may include customary exceptions for
fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability.

“Notes” means the promissory notes of the Borrowers, substantially in the form
of Exhibit B hereto, evidencing the obligation of the Borrowers to repay the
Advances, together with all amendments, consolidations, modifications, renewals
and supplements thereto and “Note” means any one of such Notes.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Obligations” means the collective reference to all indebtedness, obligations
and liabilities to the Administrative Agent, the Issuing Bank and the Banks,
existing on the date of this Agreement or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, of the Loan Parties under this Agreement, the Notes, the
Letter of Credit Agreement or any other Loan Document.

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

“Operating History” means with respect to any specified Person, the time since
the date of such Person’s incorporation or formation that it has continuously
operated its business; provided, however, the Operating History of any Person,
newly formed as a result of a merger of two or more Persons or as a result of
the acquisition of one or more Persons by a newly formed Person (“Merged
Parties”) shall be based on the weighted average (by relative sales) of the
Operating Histories of the Merged Parties (excluding for such purposes, entities
that are created only for the purpose of being acquisition entities), for
example, if Corporation A with sales of $10 million has an Operating History of
four years and Corporation B with sales of $20 million has an Operating History
of eight years, merge to form NEWCO, the Operating History of NEWCO will be
6.67 years.

“Operating Partnership” means Gladstone Commercial Limited Partnership, a
Delaware limited partnership, all of the general and limited partnership
interests of which are held directly or indirectly by the Company as of the date
hereof.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

“Participant” has the meaning set forth in Section 9.07(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens means those Liens permitted under Sections 5.11(b) through
(e) and Section 5.11(g).

“Person” means an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

“Pledged Membership and Related Interests” shall have the same meaning as the
term “Collateral” set forth in the Membership Pledge Agreement.

“Pledged Mortgage Receivable Diligence Package” means, with respect to any
Mortgage Receivable, the following: (i) a general description of the Mortgage
Receivable Property’s location, market and amenities; (ii) a mortgagor
description; (iii) information with respect to the mortgage transaction; (iv) a
summary (prepared by the environmental firm) of results of a Phase I
environmental assessment and, if reasonably requested by the Administrative
Agent, based upon issues identified in the Phase I environmental assessment
summary, the full environmental assessment and any additional environmental
assessments; (v) a summary of the most recent appraisal prepared within three
months of the date the Mortgage Receivable was acquired by the Pledged Mortgage
Receivable Owner; (vi) a summary of the principal terms of the mortgage; (vii) a
copy of the mortgage, deed of trust or deed to secure debt in favor of the Loan
Party, the original promissory note and any related documents or instruments;
(vii) copies of all internal Loan Party analyses or reports relating to the
investment in such Mortgage Receivable, including without limitation the
investment write-up and (viii) such other information reasonably requested by
the Administrative Agent, all of such information to be prepared in accordance
with the Acquisition, Credit and Collection Policy.

“Pledged Mortgage Receivable Owner” means the owner of the mortgagee interest in
a Pledged Mortgage Receivable.

“Pledged Mortgage Receivables” shall have the same meaning as the term
“Collateral” as set forth in the Mortgage Receivables Pledge Agreement.

“Pledged Mortgage Receivable Security Documents” means the Mortgage Receivables
Pledge Agreement, the promissory note and related mortgage, deed of trust or
deed to secure debt pledged pursuant thereto and all related documents,
instruments and UCC financing statements executed or delivered in connection
therewith, including any security agreement, mortgage, assignment of loans,
guaranties, note purchase agreement, intercreditor and/or subordination
agreement executed by the obligor thereof or by another person on the obligor’s
behalf in respect of such Pledged Mortgage Receivables and related promissory
note, together with an Assignment of Mortgage and an assignment (which may be by
allonge), in blank, signed by an officer of the payee under the respective note.

“Pledgors” means the pledgor(s) under the Membership Pledge Agreement and the
Mortgage Receivables Pledge Agreement, either collectively or individually, as
the context shall require.

“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings. The Prime Rate is but one
of several interest rate bases used by BB&T. BB&T lends at interest rates above
and below the Prime Rate.

“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located.

“Property Release” has the meaning set forth in Section 2.15.

“Pro Rata Share” of any amount means, with respect to any Bank at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Bank’s Commitment at such time and the denominator of which is the
aggregate amount of the Commitments of all of the Banks at such time.

“Quarterly Payment Date” means March 31, June 30, September 30 and December 31
of each year.

“Rate Determination Date” has the meaning set forth in Section 2.06(a).

“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Required Banks” means at any time Banks having at least 66-2/3% of the
aggregate amount of the Commitments or, if the Commitments are no longer in
effect, Banks holding at least 66-2/3% of the aggregate outstanding principal
amount of the Notes, Letter of Credit Advances and Undrawn Amounts.

“Restricted Payment” means as to any Person (i) any dividend or other
distribution on any Capital Securities of such Person (except dividends payable
solely in shares of its capital stock) or (ii) any payment on account of the
purchase, redemption, retirement or acquisition of (a) any Capital Securities of
such Person (except shares acquired upon the conversion thereof into other
shares of its capital stock) or (b) any option, warrant or other right to
acquire Capital Securities of such Person.

“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Banks, (3) the Issuing Bank, in its capacity as such
under the Letter of Credit Agreement and this Agreement; and (4) the successors
and assigns of the foregoing.

“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Company and its Consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Company and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Securities of the Company or any of its Consolidated Subsidiaries.
Shareholders’ equity generally would include, but not be limited to (i) the par
or stated value of all outstanding Capital Securities, (ii) capital surplus,
(iii) retained earnings, and (iv) various deductions such as (A) purchases of
treasury stock, (B) valuation allowances, (C) receivables due from an employee
stock ownership plan, (D) employee stock ownership plan debt guarantees, and
(E) translation adjustments for foreign currency transactions.

“Subordination, Nondisturbance and Attornment Agreement” means, collectively,
each of the Subordination, Nondisturbance and Attornment Agreements required to
be delivered by each Eligible Tenant pursuant to this Agreement substantially in
the form of Exhibit O or in such other form as the Administrative Agent shall
approve, as the same may be amended, modified, supplemented or amended and
restated from time to time.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.

“Taxes” has the meaning set forth in Section 2.12(c).

“Termination Date” means February 28, 2008.

“Third Party” means any lessee, sublessee, licensee or other user of any
Property, excluding any user of a Property in the ordinary course of the
Borrowers’ business and on a temporary basis.

“Title Policy” means with respect to each Mortgaged Property, the mortgagee
title insurance policy (together with such endorsements as the Administrative
Agent may reasonably require) issued to the Administrative Agent in respect of
such Mortgaged Property by an insurer selected by the Administrative Agent,
insuring (in an amount satisfactory to the Administrative Agent) the Lien of the
Administrative Agent for the benefit of the Secured Parties on such Mortgaged
Property to be duly perfected and first priority, subject only to such
exceptions as shall be acceptable to the Administrative Agent.

“Total Leverage Ratio” means at any time the ratio of (i) Consolidated Debt to
(ii) Stockholders’ Equity.

“Total Unused Commitments” means at any date, an amount equal to: (A) the
aggregate amount of the Commitments of all of the Banks at such time, less
(B) the sum of: (i) the aggregate outstanding principal amount of the Advances
of all of the Banks at such time; (ii) the aggregate outstanding principal
amount of all Letter of Credit Advances; and (iii) the aggregate Undrawn
Amounts.

“Transferee” has the meaning set forth in Section 9.07(d).

“Undrawn Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
and “Undrawn Amounts” means, at any time, the sum of all Undrawn Amounts at such
time.

“Unused Commitment” means at any date, with respect to any Bank, an amount equal
to its Commitment less the sum of: (i) aggregate outstanding principal amount of
its Advances; (ii) such Bank’s Pro Rata Share of the aggregate outstanding
principal amount of all Letter of Credit Advances; and (ii) such Bank’s Pro Rata
Share of the Undrawn Amounts.

“Variable Monthly LIBOR Advance” means any Advance designated by the Borrowers
in a Notice of Borrowing as a Variable Monthly LIBOR Advance and during an
Interest Period when such Advance bears or is to bear interest at a rate based
upon the London Interbank Offered Rate.

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple by an Eligible Property Owner.

“Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which are at the time directly or
indirectly owned by the Company.

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Company’s independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Company and its Consolidated Subsidiaries delivered to the Administrative Agent
for distribution to the Banks, unless with respect to any such change concurred
in by the Company’s independent public accountants or required by GAAP, in
determining compliance with any of the provisions of this Agreement or any of
the other Loan Documents: (i) the Company shall have objected to determining
such compliance on such basis at the time of delivery of such financial
statements, or (ii) the Required Banks shall so object in writing within 30 days
after the delivery of such financial statements, in either of which events such
calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 5.01 hereof, shall mean the
financial statements referred to in Section 4.04).

SECTION 1.03. Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.

SECTION 1.04. Terminology. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders; the singular shall include the plural and the plural shall include the
singular. Titles of Articles and Sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 1.05. References. Unless otherwise indicated, references in this
Agreement to “Articles”, “Exhibits”, “Schedules”, and “Sections” are references
to articles, exhibits, schedules and sections hereof.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments to Make Advances.

(a) Each Bank severally agrees, on the terms and conditions set forth herein, to
make Advances to the Borrowers from time to time before the Termination Date;
provided that, immediately after each such Advance is made, the aggregate
outstanding principal amount of Advances by such Bank together with such Bank’s
Pro Rata Share of the aggregate outstanding principal amount of all Letter of
Credit Advances and Undrawn Amounts shall not exceed the amount of the
Commitment of such Bank at such time, provided further that the aggregate
principal amount of all Advances, together with the aggregate principal amount
of all Letter of Credit Advances and Undrawn Amounts, shall not exceed the
lesser of: (i) the aggregate amount of the Commitments of all of the Banks at
such time, and (ii) the Borrowing Base. Each Borrowing under this Section shall
be in an aggregate principal amount of $1,000,000 or any larger multiple of
$100,000 (except that any such Borrowing may be in the aggregate amount of the
Total Unused Commitments) and shall be made from the several Banks ratably in
proportion to their respective Commitments. Within the foregoing limits, the
Borrowers may borrow under this Section, repay or, to the extent permitted by
Section 2.10, prepay Advances and reborrow under this Section at any time before
the Termination Date.

(b) Subject to the terms and conditions set forth herein, the Borrowers shall
have the right, at any time from the Closing Date until the Termination Date, to
increase the total Commitments by an amount up to $25,000,000 (for a total
Commitment, assuming no reductions, of $75,000,000) in the aggregate. The
following terms and conditions shall apply to any such increase: (i) any such
increase shall be obtained from existing Banks or from other banks or other
financial institutions, in each case in accordance with the terms set forth
below, (ii) the Commitment of any Bank may not be increased without the prior
written consent of such Bank, (iii) any increase in the aggregate Commitments
shall be in a minimum principal amount of $5,000,000, (iv) the Loan Parties and
Banks shall execute an acknowledgement (or in the case of the addition of a bank
or other financial institution not then a party to this Agreement, a joinder
agreement) in form and content satisfactory to the Administrative Agent to
reflect the revised Commitments, (the Banks do hereby agree to execute such
acknowledgement (or joinder agreement) unless the acknowledgement purports to
increase the Commitment of a Bank without such Bank’s consent), (v) the
Borrowers shall execute such Notes as are necessary to reflect the increase in
the Commitments, (vi) if any Advances are outstanding at the time of any such
increase, the Borrowers shall make such payments and adjustments on the Advances
(including payment of any break-funding amount owing under Section 8.05) as
necessary to give effect to the revised commitment percentages and outstandings
of the Banks, (vii) the Borrowers may solicit commitments from banks and other
financial institutions that are not then a party to this Agreement so long as
such banks and other financial institutions are reasonably acceptable to the
Administrative Agent and execute a joinder agreement in form and content
satisfactory to the Administrative Agent, and (viii) the conditions set forth in
Section 3.02 shall be true and correct. The amount of any increase in the
Commitments hereunder shall be offered first to the existing Banks, and in the
event the additional commitments which existing Banks are willing to take shall
exceed the amount requested by the Borrowers, such excess shall be allocated in
proportion to the commitments of such existing Banks willing to take additional
commitments. If the amount of the additional commitments requested by the
Borrowers shall exceed the additional commitments which the existing Banks are
willing to take, then the Borrowers may invite other banks and financial
institutions reasonably acceptable to the Administrative Agent to join this
Agreement as Banks hereunder for the portion of commitments not taken by
existing Banks, provided that such other banks and financial institutions shall
enter into such joinder agreements to give effect thereto as the Administrative
Agent and the Borrowers may reasonably request. Unless otherwise agreed by the
Administrative Agent and the Banks, the terms of any increase in the total
Commitments shall be the same as those in effect prior to any increase;
provided, however, that should the terms of the increase agreed to be other than
those in effect prior to the increase, then the Loan Documents shall be amended
to the extent necessary to incorporate any such different terms.

SECTION 2.02. Method of Borrowing Advances.

(a) The Borrowers shall give the Administrative Agent notice in the form
attached hereto as Exhibit A (a “Notice of Borrowing”) prior to 11:00 A.M.
(Winston-Salem, North Carolina time) on the Domestic Business Day of each
Borrowing, specifying:

(i) the date and Borrower of such Borrowing;

(ii) the aggregate amount of such Borrowing; and

(iii) the Interest Period, if any, for any Euro-Dollar Advance or if such
Borrowing is intended to be Variable Monthly LIBOR Advances; provided that:
(a) the Borrowers may not have more than six Euro-Dollar Advances with fixed
interest periods outstanding at any one time; and (b) unless otherwise
specified, a Borrowing shall be deemed a Variable Monthly LIBOR Advance.

(b) Except as provided in Section 2.02(d) of this Agreement, upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each Bank of
the contents thereof and of such Bank’s ratable share of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrowers.

(c) Except as provided in Section 2.02(d) of this Agreement, not later than 1:00
P.M. (Winston-Salem, North Carolina time) on the date of each Borrowing, each
Bank shall (except as provided in subsection (d) of this Section) make available
its ratable share of such Borrowing, in Federal or other funds immediately
available in Winston-Salem, North Carolina, to the Administrative Agent at its
address referred to in or specified pursuant to Section 9.01. Unless the
Administrative Agent determines that any applicable condition specified in
Article III has not been satisfied, the Administrative Agent will make the funds
so received from the Banks available to the requesting Borrower at the
Administrative Agent’s address in Winston-Salem, North Carolina not later than
2:00 p.m. (Winston-Salem, North Carolina time). Unless the Administrative Agent
receives notice from a Bank, at the Administrative Agent’s address referred to
in Section 9.01, no later than 4:00 P.M. (local time at such address) on the
Domestic Business Day before the date of a Borrowing stating that such Bank will
not make an Advance in connection with such Borrowing, the Administrative Agent
shall be entitled to assume that such Bank will make an Advance in connection
with such Borrowing and, in reliance on such assumption, the Administrative
Agent may (but shall not be obligated to) make available such Bank’s ratable
share of such Borrowing to the requesting Borrower for the account of such Bank.
If the Administrative Agent makes such Bank’s ratable share available to the
requesting Borrower and such Bank does not in fact make its ratable share of
such Borrowing available on such date, the Administrative Agent shall be
entitled to recover such Bank’s ratable share from such Bank or such Borrower
(and for such purpose shall be entitled to charge such amount to any account of
the Borrowers maintained with the Administrative Agent), together with interest
thereon for each day during the period from the date of such Borrowing until
such sum shall be paid in full at a rate per annum equal to the rate set forth
in Section 2.06 for each such day during such period, provided that any such
payment by either Borrower of such Bank’s ratable share and interest thereon
shall be without prejudice to any rights that such Borrower may have against
such Bank. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
included in such Borrowing for purposes of this Agreement.

(d) At the Administrative Agent’s option and to facilitate the efficient
administration of this Agreement, the Administrative Agent shall be entitled to
make settlements and adjustments on a weekly basis provided that: (1) all
Borrowings, Advances and all payments of principal with respect to such
Borrowings and Advances shall be shared by the Banks ratably in proportion to
their Commitments and in accordance with this Agreement; and (2) all funds
advanced by the Administrative Agent under this Agreement and all funds received
by the Administrative Agent under this Agreement shall be made or received, as
the case may be, by the Administrative Agent, as agent on behalf of the Banks
and shall not constitute separate loans or advances made by the Administrative
Agent. Unless the Administrative Agent receives notice from a Bank, at the
Administrative Agent’s address referred to in Section 9.01, no later than 4:00
P.M. (local time at such address) on the Domestic Business Day before the date
of a Borrowing stating that such Bank will not make an Advance in connection
with such Borrowing, the Administrative Agent may assume that each Bank will
make an Advance in connection with each Borrowing and, in reliance on such
assumption, the Administrative Agent may make available such Bank’s ratable
share of such Borrowing to the requesting Borrower for the account of such Bank.
No later than 11:00 A.M. (Winston-Salem, North Carolina time) on Friday of each
week the Administrative Agent shall advise each Bank of its ratable share of the
Borrowings and payments made or received by the Administrative Agent for the
period ending on the immediately preceding Wednesday. No later than 2:00 P.M.
(Winston-Salem, North Carolina time) on such Friday the Administrative Agent and
Banks shall effect payments (and credits) so that all Borrowings, Advances and
payments with respect to the Borrowings and Letters of Credit are shared by the
Banks ratably; provided, however, at any time, upon the request of the
Administrative Agent, each Bank shall make its ratable share of any Borrowing
available to the Administrative Agent on demand but in no event later than one
Domestic Business Day following the Administrative Agent’s demand; and (2) the
Administrative Agent shall be entitled to recover such Bank’s ratable share of
each Borrowing from such Bank, together with interest thereon for each day
during the period from the date of any such demand until such sum shall be paid
in full at a rate per annum equal to the rate set forth in Section 2.06. Each
Bank’s obligation under this Section 2.02(d) shall be absolute and unconditional
and shall not be affected by any circumstance, including, without limitation:
(i) any setoff, counterclaim, recoupment, defense or other right which such Bank
or any other Person may have against the Administrative Agent requesting such
adjustment or payment or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the termination
of the Commitment; (iii) any adverse change in the condition (financial or
otherwise) of the Borrowers, any Guarantor or any other Person; (iv) any breach
of this Agreement or any of the other Loan Documents by the Borrowers, any
Guarantor or any other Bank; or (v) any other circumstance, happening or event
whatsoever whether or not similar to any of the foregoing.

SECTION 2.03. Letters of Credit.

(a) The Issuing Bank may, from time to time upon request of either Borrower, in
its sole discretion issue Letters of Credit for the account of such Borrower,
subject to satisfaction of the conditions referenced in Section 3.03.

(b) Each Letter of Credit shall be subject to the provisions of this Agreement
and to the provisions set forth in the Letter of Credit Agreement executed by
the Borrower for whose account it is issued in connection with the issuance of
such Letter of Credit. The Borrowers agrees to promptly perform and comply with
the terms and conditions of each Letter of Credit Agreement.

(c) The payment by the Issuing Bank of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement a Letter of Credit Advance
in the amount of such draft. Upon written demand by the Issuing Bank, with a
copy to the Administrative Agent, each Bank shall purchase from the Issuing
Bank, and the Issuing Bank shall sell to each Bank, a participation interest in
such Letter of Credit Advance equal to such Bank’s Pro Rata Share of such Letter
of Credit Advance as of the date of such purchase, by making available to the
Administrative Agent for the account of the Issuing Bank, in Federal or other
funds immediately available an amount equal to such Bank’s Pro Rata Share of the
outstanding principal amount of such Letter of Credit Advance. Promptly after
receipt thereof, the Administrative Agent shall transfer such funds to the
Issuing Bank. The Borrowers hereby agree to each such sale and purchase of
participation interests in Letter of Credit Advances outstanding from time to
time. Each Bank agrees to purchase its participation interest in an outstanding
Letter of Credit Advance on (i) the Domestic Business Day on which demand
therefor is made by the Issuing Bank, provided notice of such demand is given
not later than 1:00 P.M. (Winston-Salem, North Carolina time) on such Domestic
Business Day or (ii) the first Domestic Business Day next succeeding the date of
such demand if notice of such demand is given after 1:00 P.M. (Winston-Salem,
North Carolina time) on any Domestic Business Day. The Issuing Bank makes no
representation or warranty and assumes no responsibility with respect to any
sale and purchase of a participation interest in any Letter of Credit Advance.
If and to the extent that any Bank shall not have so made the amount available
to the Administrative Agent in connection with its purchase of a participation
interest in any Letter of Credit Advance, such Bank agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Issuing Bank, until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
for the account of the Issuing Bank.

(d) The obligation of each Bank to purchase a participation interest in any
Letter of Credit Advance pursuant to Section 2.03(c) shall be unconditional and
shall not be affected by the existence of any Default, the failure to satisfy
any condition set forth in Section 3.1, 3.2 or 3.3 or the termination of the
Commitments (whether by the Borrowers pursuant to Section 2.8 or by the
Administrative Agent pursuant to Section 6.1 or otherwise).

(e) The Issuing Bank shall furnish (A) to the Administrative Agent and each Bank
on the tenth Domestic Business Day of each April, July, October and January, a
written report summarizing the issuance and expiration dates of Letters of
Credit issued during the preceding calendar quarter and (B) to the
Administrative Agent and each Bank upon request a written report setting forth
the aggregate Undrawn Amounts.

(f) The failure of any Bank to purchase a participation interest in any Letter
of Credit Advance shall not relieve any other Bank of its obligation hereunder
to purchase its participation interest in any Letter of Credit Advance on such
date, but no Bank shall be responsible for the failure of any other Bank to so
purchase a participation interest on such date.

(g) The Borrower for whom any Letter of Credit is issued shall pay to the
Administrative Agent for the account of each Bank that has purchased a
participation interest in a Letter of Credit Advance on the earlier of demand
and the Termination Date the outstanding principal amount of such Letter of
Credit Advance. The Administrative Agent will promptly distribute to each Bank
its ratable share of any payment of principal of or interest on any Letter of
Credit Advance received by the Administrative Agent; provided, however, that in
the event that such payment received by the Administrative Agent is required to
be returned, such Bank will return to the Administrative Agent any portion
thereof previously distributed by the Administrative Agent to it.

(h) The Issuing Bank will notify the Borrower for whom any Letter of Credit is
issued and the Administrative Agent promptly of the presentment for payment of
any Letter of Credit, together with notice of the date such payment shall be
made, and the Administrative Agent promptly will notify the Banks of such
matters.

SECTION 2.04. Notes. The Advances of each Bank shall be evidenced by a single
Note payable to the order of such Bank for the account of its Lending Office in
an amount equal to the original principal amount of such Bank’s Commitment. Upon
receipt of each Bank’s Note pursuant to Section 3.01, the Administrative Agent
shall deliver such Note to such Bank. Each Bank shall record, and prior to any
transfer of its Note shall endorse on the schedule forming a part thereof
appropriate notations to evidence, the date, amount and maturity of, and
effective interest rate for, each Advance made by it, the date and amount of
each payment of principal made by the Borrowers with respect thereto and such
schedule shall constitute rebuttable presumptive evidence of the principal
amount owing and unpaid on such Bank’s Note; provided that the failure of any
Bank to make, or any error in making, any such recordation or endorsement shall
not affect the obligation of the Borrowers hereunder or under the Note or the
ability of any Bank to assign its Note. Each Bank is hereby irrevocably
authorized by the Borrowers so to endorse its Note and to attach to and make a
part of any Note a continuation of any such schedule as and when required.

SECTION 2.05. Maturity of Advances. Each Advance included in any Borrowing shall
mature, and the principal amount thereof shall be due and payable, subject to
Section 6.01, on the Termination Date.

SECTION 2.06. Interest Rates.

(a) “Applicable Margin” shall be determined quarterly based upon the Total
Leverage Ratio (calculated as of the last day of each Fiscal Quarter), as
follows:

                      Euro-Dollar Advances   Base Total Leverage Ratio   and
Letters of Credit   Rate Advances
Greater than 1.25
    2.75 %     0  
 
               
Greater than 1.00
but less than or equal to 1.25
 
2.50%  
0
 
               
Greater than .75
but less than or equal to 1.00
 
2.25%  
0
 
               
Greater than .50
but less than or equal to .75
 
2.00%  
0
 
               
Less than or equal to .50
    1.75 %     0  

The Applicable Margin shall be effective as of the date (herein, the “Rate
Determination Date”) which is the first day of the first calendar month after
the day the Administrative Agent receives the quarterly financial statements for
the Fiscal Quarter which the foregoing ratio is being determined and the
Applicable Margin so determined shall remain effective from such Rate
Determination Date until the date which is the first day of the first calendar
month after the day the Administrative Agent receives the quarterly financial
statements for the Fiscal Quarter in which such Rate Determination Date falls
(which latter date shall be a new Rate Determination Date); provided that
(i) for the period from and including the Closing Date to but excluding the
Initial Rate Adjustment Date, the Applicable Margin shall be 2.25% for
Euro-Dollar Advances and Letters of Credit and 0% for a Base Rate Advance,
(ii) in the case of any Applicable Margin determined for the fourth and final
Fiscal Quarter of a Fiscal Year, such Applicable Margin shall be redetermined
based upon the annual audited financial statements for the Fiscal Year ending on
the last day of such final Fiscal Quarter, and if such Applicable Margin as so
redetermined shall be different from the Applicable Margin for such date
determined on the Rate Determination Date for such fourth Fiscal Quarter, such
redetermined Applicable Margin shall be effective retroactive to the Rate
Determination Date, and the Borrowers, the Administrative Agent and the Banks,
as applicable, shall within 10 days of such redetermination, make a payment (in
the case of amounts owing by the Borrowers to the Banks) or provide a credit
applicable to future amounts payable by the Borrowers hereunder (in the case of
amounts owing by the Banks to the Borrowers) equal to the difference between the
interest and letter of credit fees actually paid under this Agreement and the
interest and letter of credit fees that would have been paid under this
Agreement had the Applicable Margin as originally determined been equal to the
Applicable Margin as redetermined, and (iii) if on any Rate Determination Date
the Borrowers shall have failed to deliver to the Administrative Agent for
delivery to the Banks the financial statements required to be delivered pursuant
to Section 5.01(a) or Section 5.01(b) with respect to the Fiscal Year or Fiscal
Quarter, as the case may be, most recently ended prior to such Rate
Determination Date, then for the period beginning on such Rate Determination
Date and ending on the earlier of (A) the date on which the Borrowers shall
deliver to the Administrative Agent for delivery to the Banks the financial
statements to be delivered pursuant to Section 5.01(b) with respect to such
Fiscal Quarter or any subsequent Fiscal Quarter, or (B) the date on which the
Borrowers shall deliver to the Administrative Agent for delivery to the Banks
annual financial statements required to be delivered pursuant to Section 5.01(a)
with respect to the Fiscal Year which includes such Fiscal Quarter or any
subsequent Fiscal Year, the Advances shall bear interest at a rate per annum
determined as if the Total Leverage Ratio was more than 1.25 at all times during
such period; provided that at the election of the Required Banks, the principal
amount of the Advances shall bear interest at the Default Rate. Any change in
the Applicable Margin on any Rate Determination Date shall result in a
corresponding change, effective on and as of such Rate Determination Date, in
the interest rate applicable to the Advances and in the fees applicable to each
Letter of Credit outstanding on such Rate Determination Date; provided, that no
Applicable Margin shall be decreased pursuant to this Section 2.06 if a Default
is in existence on the Rate Determination Date.

(b) During each Interest Period in which an Advance is a Base Rate Advance, such
Base Rate Advance shall bear interest on the outstanding principal amount
thereof, for each day during the applicable Interest Period, at a rate per annum
equal to the Base Rate for such day plus the Applicable Margin for Base Rate
Advances. Any overdue principal of and, to the extent permitted by applicable
law, overdue interest on any Base Rate Advance shall bear interest, payable on
demand, for each day until paid in full at a rate per annum equal to the Default
Rate.

(c) During each Interest Period in which an Advance is a Euro-Dollar Advance,
such Euro-Dollar Advance shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the sum of: (1) the Applicable Margin for Euro-Dollar Advances, plus (2) the
applicable Adjusted Monthly Libor Index for such Interest Period. Any overdue
principal of and, to the extent permitted by applicable law, overdue interest on
any Euro-Dollar Advance shall bear interest, payable on demand, for each day
until paid in full at a rate per annum equal to the Default Rate.

The “Adjusted Monthly Libor Index” applicable to any Interest Period means a
rate per annum equal to the quotient obtained (rounded upward, if necessary, to
the next higher 1/100th of 1%) by dividing (i) the applicable London Interbank
Offered Rate for such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve
Percentage.

The “London Interbank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Page “3750” of the Telerate Service (or such other page as may
replace page 3750 of that service or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London Interbank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time, on the first day of such Interest Period or on
the immediately preceding Euro-Dollar Business Day if the first day of such
Interest Period is not a Euro-Dollar Business Day.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Bank
to United States residents). The Adjusted Monthly Libor Index shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

(d) The Advances shall at all times be Euro-Dollar Advances unless the Advances
are to be a Base Rate Advance pursuant to Article VIII herein. Interest shall be
payable for each Interest Period on the Interest Payment Date applicable to such
Interest Period; provided that: (1) all accrued unpaid interest on the Advances
shall be paid in full on the Termination Date; and (2) should the Commitment be
terminated at any time prior to the Termination Date for any reason, any and all
accrued unpaid interest shall be paid on the date of such termination.

(e) Each Letter of Credit Advance shall bear interest on the outstanding
principal amount thereof, payable on demand, for each day from the date such
Letter of Credit Advance is made until paid in full at a rate per annum equal to
the Default Rate.

(f) The Administrative Agent shall determine each interest rate applicable to
the Advances hereunder. The Administrative Agent shall give prompt notice to the
Borrowers and the Banks by telecopy of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

(g) After the occurrence and during the continuance of a Default, the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) may, at the election of the Required Banks, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Banks elect to do so, any overdue principal of and, to the
extent permitted by law, overdue interest on the Advances shall bear interest
payable on demand, for each day until paid at a rate per annum equal to the
Default Rate.

SECTION 2.07. Fees.

(a) The Borrowers shall pay to the Administrative Agent for the ratable account
of each Bank an unused commitment fee equal to the product of: (i) the aggregate
of the daily average amounts of such Bank’s Unused Commitment, times (ii) a per
annum percentage equal to         .250%. Such unused commitment fee shall accrue
from and including the Closing Date to and including the Termination Date.
Unused commitment fees shall be payable quarterly in arrears on each Quarterly
Payment Date and on the Termination Date; provided that should the Commitments
be terminated at any time prior to the Termination Date for any reason, the
entire accrued and unpaid fee shall be paid on the date of such termination.

(b) The Borrowers shall pay to the Administrative Agent for the ratable account
of each Bank, with respect to each Letter of Credit, a per annum letter of
credit fee (the “Letter of Credit Fee”) equal to the product of: (i) the
aggregate average daily Undrawn Amounts, times (ii) a per annum percentage equal
to the Applicable Margin for Letters of Credit (determined in accordance with
Section 2.06(a) hereof). Such Letter of Credit Fees shall be payable in arrears
for each Letter of Credit on each Quarterly Payment Date during the term of each
respective Letter of Credit and on the termination thereof (whether at its
stated expiry date or earlier).

(c) The Borrowers shall pay to the Administrative Agent for the account of the
Issuing Bank a facing fee (the “ Facing Fee”) with respect to each Letter of
Credit equal to the product of: (i) the face amount of such Letter of Credit,
times (ii) one-eighth (1/8th) of one percent (0.125%). Such Facing Fee shall be
due and payable on such date as may be agreed upon by the Issuing Bank and the
Borrowers. The Borrowers shall pay to the Issuing Bank, for its own account,
transfer fees, drawing fees, modification fees, extension fees and such other
fees and charges as may be provided for in any Letter of Credit Agreement or
otherwise charged by the Issuing Bank. No Bank shall be entitled to any portion
of the Facing Fees or any other fees payable by the Borrowers to the Issuing
Bank pursuant to this Section 2.07(c).

(d) The Borrowers shall pay to the Administrative Agent, for the account and
sole benefit of the Administrative Agent, such fees and other amounts at such
times as set forth in the Administrative Agent’s Letter Agreement.

SECTION 2.08. Optional Termination or Reduction of Commitments. The Borrowers
may, upon at least 3 Domestic Business Days’ irrevocable notice to the
Administrative Agent, terminate at any time, or proportionately reduce from time
to time by an aggregate amount of at least $1,000,000 or any larger multiple of
$1,000,000, the Commitments; provided, however: (1) each termination or
reduction, as the case may be, shall be permanent and irrevocable; (2) no such
termination or reduction shall be in an amount greater than the Total Unused
Commitments on the date of such termination or reduction; and (3) no such
reduction pursuant to this Section 2.08 shall result in the aggregate
Commitments of all of the Banks to be reduced to an amount less than
$50,000,000, unless the Commitments are terminated in their entirety, in which
case all accrued fees (as provided under Section 2.07) shall be payable on the
effective date of such termination.

SECTION 2.09. Mandatory Reduction and Termination of Commitments. The
Commitments shall terminate on the Termination Date and any Advances and if
demand had not been earlier made Letter of Credit Advances then outstanding
(together with accrued interest thereon) shall be due and payable on such date.

SECTION 2.10. Optional Prepayments.

(a) The Borrowers may prepay the Advances in whole at any time, or from time to
time in part in amounts aggregating at least $1,000,000.00, or any larger
multiple of $100,000 (or lesser amount if such amount constitutes the entire
outstanding Advances), by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment and any payments due
under Section 8.05. Other than any payment due under Section 8.05, prepayments
shall not be subject to any penalty or premium. Each such optional prepayment
shall be applied to prepay ratably the Advances of the several Banks.

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share of such prepayment and such notice shall not
thereafter be revocable by the Borrowers.

SECTION 2.11. Mandatory Prepayments.

(a) On each date on which the Commitments are reduced or terminated pursuant to
Section 2.08 or Section 2.09, the Borrowers shall repay or prepay such principal
amount of the outstanding Advances, if any (together with interest accrued
thereon and any amounts due under Section 8.05(a)), as may be necessary so that
after such payment the aggregate unpaid principal amount of the Advances,
together with the aggregate principal amount of all Letter of Credit Advances
and Undrawn Amounts does not exceed the aggregate amount of the Commitments as
then reduced. Each such payment or prepayment shall be applied ratably to the
Advances of the several Banks.

(b) In the event that: (1) the aggregate principal amount of all Advances,
together with the aggregate principal amount of Letter of Credit Advances and
Undrawn Amounts at any one time outstanding shall at any time exceed the
Borrowing Base; or (2) the aggregate principal amount of all Advances, together
with the aggregate principal amount of the Letter of Credit Advances and Undrawn
Amounts at any one time outstanding shall at any time exceed the aggregate
amount of the Commitments of all of the Banks at such time, the Borrowers shall
immediately repay so much of the Advances as is necessary in order that: (1) the
aggregate principal amount of the Advances thereafter outstanding, together with
the aggregate principal amount of the Letter of Credit Advances and Undrawn
Amounts shall not exceed the Borrowing Base; and (2) the aggregate principal
amount of the Advances thereafter outstanding, together with the aggregate
principal amount of the Letter of Credit Advances and Undrawn Amounts shall not
exceed the aggregate amount of the Commitments of all of the Banks at such time.

SECTION 2.12. General Provisions as to Payments.

(a) The Borrowers shall make each payment of principal of, and interest on, the
Advances and of fees hereunder, not later than 11:00 A.M. (Winston-Salem, North
Carolina time) on the date when due, in Federal or other funds immediately
available in Winston-Salem, North Carolina, to the Administrative Agent at its
address referred to in Section 9.01. Subject to the terms of Section 2.02(d),
the Administrative Agent will promptly distribute to each Bank its ratable share
of each such payment received by the Administrative Agent for the account of the
Banks; provided that payments of interest shall be distributed by the
Administrative Agent within three Domestic Business Days of the date such
payment is received by the Administrative Agent for the account of the Banks.

(b) Whenever any payment of principal of, or interest on, the Advances or of
fees shall be due on a day which is not a Domestic Business Day (including,
without limitation, any payments pursuant to Sections 2.02(c) and 2.02(d)), the
date for payment thereof shall be extended to the next succeeding Domestic
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

(c) All payments of principal, interest and fees and all other amounts to be
made by the Borrowers pursuant to this Agreement with respect to any Advance or
fee relating thereto shall be paid without deduction for, and free from, any
tax, imposts, levies, duties, deductions, or withholdings of any nature now or
at anytime hereafter imposed by any governmental authority or by any taxing
authority thereof or therein excluding in the case of each Bank, taxes imposed
on or measured by its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Bank is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction of such Bank’s applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, imposts, levies, duties, deductions or withholdings of any nature being
“Taxes”). In the event that either Borrower is required by applicable law to
make any such withholding or deduction of Taxes with respect to any Advance or
fee or other amount, such Borrower shall pay such deduction or withholding to
the applicable taxing authority, shall promptly furnish to any Bank in respect
of which such deduction or withholding is made all receipts and other documents
evidencing such payment and shall pay to such Bank additional amounts as may be
necessary in order that the amount received by such Bank after the required
withholding or other payment shall equal the amount such Bank would have
received had no such withholding or other payment been made. If no withholding
or deduction of Taxes are payable in respect of any Advance or fee relating
thereto, the Borrowers shall furnish any Bank, at such Bank’s request, a
certificate from each applicable taxing authority or an opinion of counsel
acceptable to such Bank, in either case stating that such payments are exempt
from or not subject to withholding or deduction of Taxes. If the Borrowers fail
to provide such original or certified copy of a receipt evidencing payment of
Taxes or certificate(s) or opinion of counsel of exemption, the Borrowers hereby
agree to compensate such Bank for, and indemnify them with respect to, the tax
consequences of the Borrowers’ failure to provide evidence of tax payments or
tax exemption.

In the event any Bank receives a refund of any Taxes paid by the Borrowers
pursuant to this Section 2.12, it will pay to the paying Borrower the amount of
such refund promptly upon receipt thereof; provided, however, if at any time
thereafter it is required to return such refund, the Borrowers shall promptly
repay to it the amount of such refund.

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.12 shall be applicable with respect to any Participant, Assignee or
other Transferee, and any calculations required by such provisions (i) shall be
made based upon the circumstances of such Participant, Assignee or other
Transferee, and (ii) constitute a continuing agreement and shall survive the
termination of this Agreement and the payment in full or cancellation of the
Notes.

SECTION 2.13. Computation of Interest and Fees. Interest on the Advances shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Facility
fees, unused commitment fees and any other fees payable hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

SECTION 2.14. Eligibility of Properties and Mortgage Receivables.

(a) Initial Eligible Properties and Initial Eligible Mortgage Receivables. As of
the date hereof, the Administrative Agent and Banks have approved for inclusion
in calculations of the Borrowing Base, the Mortgaged Properties and the Pledged
Mortgage Receivables identified on Schedule 2.14, as well as the Borrowing Base
Value attributable to each such Mortgaged Property and Pledged Mortgage
Receivable as set forth on Schedule 2.14.

(b) Additional Eligible Properties and Additional Eligible Mortgage Receivables.
If after the Closing Date the Borrowers desire that any additional Mortgaged
Property or Pledged Mortgage Receivable be included in calculations of the
Borrowing Base, the Borrowers shall so notify the Administrative Agent and the
Banks in writing. No Mortgaged Property or Pledged Mortgage Receivable will be
included in calculations of the Borrowing Base unless and until the Borrowers
deliver to the Administrative Agent for delivery to each Bank all of the
following, in form and substance satisfactory to the Administrative Agent and
Required Banks, and unless such Mortgaged Property or Pledged Mortgage
Receivable has otherwise satisfied the terms of this Agreement and the other
Loan Documents:

(i) A Mortgaged Property Diligence Package or Pledged Mortgage Receivable
Diligence Package, as the case may be, with respect to the Property or Mortgage
Receivable that the Borrowers propose to include in the Borrowing Base;

(ii) A certificate, substantially in the form of Exhibit D of the Chief
Financial Officer of the Company certifying: (1) the Property or Mortgage
Receivable that the Borrowers propose to include in calculations of the
Borrowing Base satisfies all of the requirements contained in the definition of
“Eligible Property” or “Eligible Mortgage Receivable”, as the case may be, and
(2) whether any Default exists on the date of such certificate and, if any
Default then exists, setting forth the details thereof and the action the Loan
Parties are taking or propose to take with respect thereto; and

(iii) Such other information as the Administrative Agent or any Bank may
reasonably request in order to evaluate the Mortgaged Property or Pledged
Mortgage Receivable.

If, after receipt and review of all of the foregoing documents and information,
the Administrative Agent or any Bank rejects such Property or Mortgage
Receivable as a Borrowing Base Asset, the Administrative Agent or any such Bank,
as the case may be, will so notify the Borrowers, the Administrative Agent and
each Bank within 5 Domestic Business Days after receipt of all of such documents
and information. If the Administrative Agent and Banks do not give such notice
within such time period, such Property or Mortgage Receivable shall be included
as a Borrowing Base Asset; provided, however, no presumption shall exist that a
Property or Mortgage Property once included within the Borrowing Base or
classified as an “Eligible Property” or “Eligible Mortgage Receivable”, as the
case may be, shall continue to be so included or classified. In order that a
Property or Mortgage Receivable be considered a Borrowing Base Asset and
included within the calculation of the Borrowing Base, such Property or Mortgage
Receivable must at all times satisfy the requirements contained in the
definition of “Eligible Property” or “Eligible Mortgage Receivable”, as the case
may be. The Administrative Agent and the Required Banks shall determine whether
to consider such Property or Mortgage Receivable as a Borrowing Base Asset in
their reasonable discretion.

(c) Nonconforming Properties. If the Administrative Agent or any Bank advises
the Borrowers that any Mortgaged Property or Pledged Mortgage Receivable shall
not be considered a Borrowing Base Asset, or if the Administrative Agent or any
Bank advises the Borrowers that a Mortgaged Property or Pledged Mortgage
Receivable which the Borrowers want to have included in calculations of the
Borrowing Base does not satisfy the requirements of an Eligible Property or
Eligible Mortgage Receivable, as the case may be, then the Administrative Agent,
upon written request of the Borrowers shall request that the Banks reconsider
whether such Mortgaged Property or Pledged Mortgage Receivable shall be included
as a Borrowing Base Asset. In connection therewith, the Borrowers shall deliver
the information required by the immediately preceding subsection (b) (together
with such updated or supplemental information as the Borrowers may elect) to the
Administrative Agent who shall promptly deliver such information to each of the
Banks. Within 10 Domestic Business Days after the date on which the
Administrative Agent has delivered such request to the Banks and all of the
items referred to in the immediately preceding subsection (b), each Bank shall
notify the Administrative Agent in writing whether or not such Bank approves
such Property or Mortgage Receivable as a Borrowing Base Asset. If a Bank fails
to give such notice within such time period, such Bank shall be deemed to have
approved such Property or Mortgage Receivable as a Borrowing Base Asset. A
Property shall become a Borrowing Base Asset under this subsection 2.14(c) only
upon the approval of the Required Banks.

(d) Documents with Respect to Guarantor and Property. Upon the approval of a
Property or Mortgage Receivable as a Borrowing Base Asset, the Borrowers shall
deliver to the Administrative Agent, to the extent not previously delivered to
the Administrative Agent, the items that would have been delivered with respect
to such Property or Mortgage Receivable and such Guarantor under Sections 5.25
and 3.01(c), (e), (g), (h) and (l) as if such Guarantor had been a Guarantor and
such Property or Mortgage Receivable had been a Borrowing Base Asset on the
Closing Date. Until such time as the Administrative Agent shall have received
the items referred to in the foregoing sentence with respect to any Guarantor or
Property or Mortgage Receivable, the Borrowing Base Value of any such Borrowing
Base Asset shall be $0.

(e) If at any time from or after the inclusion of a Borrowing Base Asset in the
Borrowing Base, any event or occurrence, including the passage of time, causes
any such Borrowing Base Asset to fail to meet the requirements of the definition
of Eligible Property or Mortgaged Property, in the case of any Mortgaged
Property, or Eligible Mortgage Receivable or Pledged Mortgage Receivable, in the
case of any Pledged Mortgage Receivable (including without limitation by reason
of any representation or warranty contained in any Collateral Document with
respect to any Borrowing Base Asset failing to continue to be true and correct),
then the Borrowing Base Value of such Borrowing Base Asset shall immediately be
deemed $0 and the Borrowing Base shall be recalculated accordingly. Borrowers
shall promptly notify the Administrative Agent of any such event or occurrence
and, to the extent so required, make any prepayment pursuant to Section 2.11(b).

The Loan Parties shall, jointly and severally, pay all expenses of the
Administrative Agent, including fees and disbursements of special counsel for
the Administrative Agent in connection with any actions taken, documents
prepared or filings made in connection with this Section 2.14.

SECTION 2.15. Release of Properties. From time to time the Borrowers may
request, upon not less than five (5) Domestic Business Days prior written notice
to the Administrative Agent, that a Mortgaged Property or a Pledged Mortgage
Receivable be no longer considered a Borrowing Base Asset and that the
Administrative Agent’s security interest therein pursuant to the applicable
Mortgage or Mortgage Receivables Pledge Agreement and the Document Agreement be
released, which release (the “Property Release”) shall be effected by the
Administrative Agent in accordance with the terms of the Document Agreement if
the Administrative Agent determines all of the following conditions are
satisfied as of the date of such Property Release:

(a) No Default or Event of Default exists or will exist immediately after giving
effect to such Property Release and the reduction in the Borrowing Base by
reason of the release of such Borrowing Base Asset; and

(b) The Borrowers shall have delivered to the Administrative Agent a Borrowing
Base Certificate and Compliance Certificate demonstrating on a pro forma basis,
and the Administrative Agent shall have determined to its satisfaction, that the
outstanding principal balance of the Advances, will not exceed the Borrowing
Base after giving effect to such request and any prepayment to be made and/or
the acceptance of any Mortgaged Property or Pledged Mortgage Receivable as an
additional or replacement Borrowing Base Asset to be given concurrently with
such request and that the Loan Parties will be in compliance with this Agreement
after giving effect to the Property Release.

The Loan Parties shall, jointly and severally, pay all expenses of the
Administrative Agent, including fees and disbursements of special counsel for
the Administrative Agent in connection with any actions taken, documents
prepared or filings made in connection with this Section 2.15.

SECTION 2.16. Frequency of Calculations of Borrowing Base. Initially, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered under Section 3.01. Thereafter, the Borrowing Base shall
be the amount set forth as such in the Borrowing Base Certificate delivered from
time to time under this Agreement; provided, however that no presumption shall
exist that a Property or Mortgage Receivable once included within the Borrowing
Base or classified as an “Eligible Property” or “Eligible Mortgage Receivable”
shall continue to be so included or classified.

SECTION 2.17. Joint and Several Liability.

(a) The Borrowers are accepting the joint and several liability provided for
hereunder in consideration of the financial accommodations provided and to be
provided by the Administrative Agent and Banks under this Agreement for the
mutual benefit, directly and indirectly, of the Borrowers and in consideration
of each of the undertakings of each Borrower herein to accept joint and several
liability, for their mutual benefit, for the obligations of each of the other of
them.

(b) The Borrowers, jointly and severally as hereinafter described, hereby
irrevocably and unconditionally accept, not merely as surety but also as
co-debtors, joint and several liability with respect to the payment and
performance of all of the Obligations (including, without limitation, all
indebtedness, liabilities and obligations under this Agreement, the Notes and
the other Loan Documents), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of all the Borrowers
without preference or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations, as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event each
of the other Borrowers will, forthwith upon demand by the Administrative Agent,
make such payment with respect to, or perform, such Obligations pursuant to the
terms hereof.

(d) Each Borrower hereby acknowledges and consents to all provisions of this
Agreement. In connection with its obligations under this Section, except to the
extent that notice is expressly required by this Agreement, each Borrower hereby
waives notice of acceptance of the joint and several liability contained in this
Section, notice of any loan or advance to any Borrower under this Agreement,
notice of the occurrence of any Default or any Event of Default or of any demand
upon any Borrower for any payment under this Agreement, notice of any action at
any time taken or omitted by the Administrative Agent or any Bank under or in
respect of this Agreement, the Notes or any other Loan Document and, generally,
all demands, notices, protests and other formalities of every kind in connection
with the joint and several liability contained in this Section and the other
provisions of this Agreement. In connection with its obligations under this
Section, each Borrower hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the indebtedness, liabilities
and obligations under this Agreement, the Notes and the other Loan Documents,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or any Bank at any time or
times in respect of any Default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
the Notes or any other Loan Document, any and all other indulgences whatsoever
by the Administrative Agent or any Bank in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Person or Persons primarily
or secondarily liable in respect of any of the Obligations. Each of the
Borrowers also waives: (I) any right to require the Administrative Agent or any
Bank to (A) proceed against any other Person, including any other Borrower or
any Guarantor, or (B) pursue any other remedy; and (II) any defense arising by
reason of (A) any disability or other defense of any Borrower, any Guarantor or
any other Person, (B) the cessation from any cause whatsoever, other than
payment or performance in full, of any of the Obligations of the Borrowers, any
Guarantor or any other Person, or (C) any act or omission by the Administrative
Agent or any Bank which directly or indirectly results in or aids the discharge
of any Borrower, any Guarantor or any Obligations by operation of law or
otherwise. The obligations of each Borrower under this Section shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower, any Guarantor, the Administrative Agent or any Bank. The joint and
several liability of each Borrower in this Section shall continue in full force
and effect notwithstanding any absorption, merger, amalgamation or any other
change whatsoever in the name, charter, membership, constitution or place of
formation of any Borrower, any Guarantor, the Administrative Agent or any Bank.
Each of the Borrowers agrees that each of the waivers set forth above are made
with such Borrower’s full knowledge of their significance and consequences, and
such Borrower agrees that, under the circumstances, the waivers are reasonable
and not contrary to public policy or law. If any of said waivers are determined
to be contrary to any applicable law or public policy, such waivers shall be
effective only to the extent permitted by law.

(e) The provisions of this Section 2.17 are made for the benefit of the
Administrative Agent and the Banks and their respective successors and assigns,
and may be enforced by the Administrative Agent from time to time against any of
the Borrowers as often as occasion therefore may arise and without requirement
on the part of the Administrative Agent or any Bank first to marshal any of
their claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to the Administrative Agent or any Bank against
the other Borrower or to resort to any other source or means of obtaining
payment of any of the indebtedness, liabilities and obligations evidenced by or
arising under this Agreement, the Note and the Loan Documents or to elect any
other remedy. The provisions of this Section 2.17 shall remain in effect until
all the indebtedness, liabilities and obligations evidenced by or arising under
this Agreement, the Notes and the Loan Documents shall have been paid in full or
otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the indebtedness, liabilities and obligations
evidenced by or arising under this Agreement, the Notes and the Loan Documents,
is rescinded or must otherwise be restored or returned by the Administrative
Agent or any Bank upon the insolvency, Administrative Agent or any bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.17 will forthwith be reinstated in effect, as though such payment had
not been made.

(f) Notwithstanding any provision to the contrary contained herein, in the Notes
or in any other of the Loan Documents, to the extent the joint obligations of
any Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of each
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the federal Bankruptcy Code).

(g) Without limiting in anyway the foregoing and notwithstanding anything to the
contrary contained herein or in any Letter of Credit Agreement, the Borrowers
hereby acknowledge and agree that they shall be obligated, jointly and
severally, to reimburse the applicable Issuing Bank upon each Letter of Credit
Advance and it shall be deemed to be obligated in respect of each such Letter of
Credit issued hereunder (whether the account party on such letter of credit is
any other Borrower or Guarantor).

ARTICLE III

CONDITIONS TO BORROWINGS

SECTION 3.01. Conditions to Closing and First Borrowing. The obligation of each
Bank to make an Advance on the occasion of the first Borrowing is subject to the
satisfaction of the conditions set forth in Section 3.02 and the following
additional conditions:

(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Agreement signed by such party;

(b) receipt by the Administrative Agent of a duly executed Note for the account
of each Bank complying with the provisions of Section 2.04;

(c) receipt by the Administrative Agent of an opinion (together with any
opinions of local counsel relied on therein) of Cooley Godward LLP, counsel for
the Borrowers and Guarantors, dated as of the Closing Date (or in the case of an
opinion delivered pursuant to Section 2.14(d) such later date as specified by
the Administrative Agent), substantially in the form of Exhibit P hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Administrative Agent or any Bank may reasonably request;

(d) receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the date of the first Borrowing, substantially in the form
of Exhibit K hereto, signed by a principal financial officer of each Loan Party,
to the effect that, to his knowledge, (i) no Default has occurred and is
continuing on the date of the first Borrowing and (ii) the representations and
warranties of the Loan Parties contained in Article IV are true on and as of the
date of the first Borrowing hereunder;

(e) receipt by the Administrative Agent of all documents which the
Administrative Agent or any Bank may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary or an Assistant
Secretary of the respective Loan Party, substantially in the form of Exhibit J
hereto, certifying as to the names, true signatures and incumbency of the
officer or officers of the respective Loan Party, authorized to execute and
deliver the Loan Documents, and certified copies of the following items: (i) the
Loan Party’s Organizational Documents (in the case of Guarantors other than the
Initial Guarantors, said Organizational Documents to be in substantially the
form of those of the Initial Guarantors); (ii) the Loan Party’s Operating
Documents (in the case of Guarantors other than the Initial Guarantors, said
Operating Documents to be in substantially the form of those of the Initial
Guarantors); (iii) a certificate of the Secretary of State of such Loan Party’s
State of organization as to the good standing of such Loan Party, and (iv) the
Organizational Action taken by the Board of Directors of the Loan Party
authorizing the Loan Party’s execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents to which the Loan Party is a
party;

(f) receipt by the Administrative Agent of a Notice of Borrowing;

(g) the Membership Pledge Agreement and the other Collateral Documents
applicable to the Borrowing Base Assets included in the Borrowing Base, each in
form and content satisfactory to the Administrative Agent, shall have been duly
executed by the Borrowers and Guarantors and shall have been delivered to the
Administrative Agent and shall be in full force and effect and each document
(including each Uniform Commercial Code financing statement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Secured Parties, upon filing, recording or possession by the
Administrative Agent, as the case may be, a valid, legal and perfected
first-priority security interest in and lien on the Collateral described in the
Mortgages, Membership Pledge Agreement and Mortgage Receivables Pledge Agreement
shall have been delivered to the Administrative Agent;

(h) the Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Borrowers and Guarantors in the states (or other jurisdictions) in which the
Borrowers and Guarantors are organized, the chief executive office of each such
Person is located, any offices of such persons in which records have been kept
relating to Collateral described in the Collateral Documents and the other
jurisdictions in which Uniform Commercial Code filings (or equivalent filings)
are to be made pursuant to the preceding paragraph, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that the Liens
other than Permitted Liens indicated in any such financing statement (or similar
document) have been released or subordinated to the satisfaction of
Administrative Agent;

(i) receipt by the Administrative Agent of a Borrowing Base Certification Report
dated as of the Closing Date on or prior to the date of first Borrowing;

(j) receipt by the Administrative Agent of the evidence of the insurance
required under this Agreement;

(k) The Borrowers shall have paid all fees required to be paid by them on the
Closing Date, including all fees required hereunder and under the Administrative
Agent’s Letter Agreement to be paid as of such date, and shall have reimbursed
the Administrative Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent.

(l) such other documents or items as the Administrative Agent, the Banks or
their counsel may reasonably request.

SECTION 3.02. Conditions to All Borrowings. The obligation of each Bank to make
an Advance on the occasion of each Borrowing is subject to the satisfaction of
the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 and a Borrowing Base Certification Report;

(b) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing;

(c) the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement shall be true, on and as of the date
of such Borrowing; and

(d) the fact that, immediately after such Borrowing (i) the aggregate
outstanding principal amount of the Advances of each Bank together with such
Bank’s Pro Rata Share of the aggregate outstanding principal amount of all
Letter of Credit Advances and Undrawn Amounts will not exceed the amount of its
Commitment and (ii) the aggregate outstanding principal amount of the Advances
together with the aggregate outstanding principal amount of all Letter of Credit
Advances and Undrawn Amounts will not exceed the lesser of: (A) the aggregate
amount of the Commitments of all of the Banks as of such date; and (B) the
Borrowing Base.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Loan Parties on the date of such Borrowing as to the truth and accuracy of
the facts specified in clauses (b), (c) and (d) of this Section.

SECTION 3.03. Conditions to Issuance of Letters of Credit. The issuance by the
Issuing Bank of each Letter of Credit shall be subject to satisfaction of the
conditions set forth in the related Letter of Credit Agreement and satisfaction
of the following conditions:

(a) the fact that, immediately before and after the issuance of such Letter of
Credit, no Default shall have occurred and be continuing;

(b) the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement shall be true, on and as of the date
of issuance of such Letter of Credit;

(c) the fact that, immediately after the issuance of such Letter of Credit the
sum of (A) the entire outstanding principal amount of the Advances, (B) the
aggregate outstanding principal amount of the Letter of Credit Advances, and
(C) the aggregate Undrawn Amounts, will not exceed the lesser of: (1) the
aggregate amount of the Commitments of all of the Banks at such time; and
(2) the Borrowing Base;

(d) the fact that immediately after the issuance of such Letter of Credit the
sum of: (i) the aggregate outstanding principal amount of the Letter of Credit
Advances, plus (ii) the aggregate Undrawn Amounts, will not exceed $5,000,000;
and

(e) no Letter of Credit shall have an expiry date or termination date on or
after the earlier of: (1) the date twelve months after the date of the issuance
of such Letter of Credit; or (2) the date two Domestic Business Days prior to
the Termination Date.

The issuance of each Letter of Credit hereunder shall be deemed to be a
representation and warranty by the Loan Parties on the date such Letter of
Credit is issued as to the truth and accuracy of the facts specified in clauses
(a), (b), (c), (d) and (e) of this Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant that:

SECTION 4.01. Existence and Power. The Company is a corporation, the Operating
Partnership is a limited partnership and each Guarantor is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, as the case may be, is
duly qualified to transact business in every jurisdiction where, by the nature
of its business, such qualification is necessary, and has all organizational
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

SECTION 4.02. Organizational and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of this Agreement,
the Notes, the Collateral Documents and the other Loan Documents to which such
Loan Party is a party (i) are within such Loan Party’s organizational powers,
(ii) have been duly authorized by all necessary organizational action,
(iii) require no action by or in respect of, or filing with, any governmental
body, agency or official, (iv) do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the Organizational Documents
and Operating Agreements of such Loan Party or of any material agreement,
judgment, injunction, order, decree or other instrument binding upon such Loan
Party or any of its Subsidiaries, and (v) do not result in the creation or
imposition of any Lien on any asset of such Loan Party or any of its
Subsidiaries.

SECTION 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Loan Parties enforceable in accordance with its terms, and the
Notes, the Collateral Documents and the other Loan Documents, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of the Loan Parties party to such Loan Document enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.

SECTION 4.04. Financial Information; SEC Reports.

(a) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2003 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended,
reported on by PricewaterhouseCoopers, LLP copies of which have been delivered
to the Administrative Agent for delivery to each of the Banks, and the unaudited
consolidated financial statements of the Company and its Consolidated
Subsidiaries for the interim period ended September 30, 2004, copies of which
have been delivered to each of the Banks, fairly present, in conformity with
GAAP, the consolidated financial position of the Company and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for such periods stated.

(b) Since December 31, 2003 there has been no event, act, condition or
occurrence having a Material Adverse Effect.

SECTION 4.05. Litigation. There is no action, suit or proceeding pending, or to
the knowledge of the Loan Parties threatened, against or affecting the Loan
Parties or any of their respective Subsidiaries before any court or arbitrator
or any governmental body, agency or official which in any manner draws into
question the validity or enforceability of, or could impair the ability of the
Loan Parties to perform their respective obligations under, this Agreement, the
Notes, the Collateral Documents or any of the other Loan Documents.

SECTION 4.06. Compliance with ERISA.

(a) The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

(b) Neither the Loan Parties nor any member of the Controlled Group is or ever
has been obligated to contribute to any Multiemployer Plan.

(c) The assets of the Borrowers or any Subsidiary do not and will not constitute
“plan assets,” within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement, and the borrowing and repayment of amounts hereunder, do not and
will not constitute “prohibited transactions” under ERISA or the Code.

SECTION 4.07. Taxes. There have been filed on behalf of the Loan Parties and
their respective Subsidiaries all Federal, state and local income, excise,
property and other tax returns which are required to be filed by them (except
where the failure to file such returns would not reasonably be expected to have
a Material Adverse Effect or impair any of the Collateral) and all taxes due
pursuant to such returns or pursuant to any assessment received by or on behalf
of the Loan Parties or any Subsidiary have been paid. The charges, accruals and
reserves on the books of the Loan Parties and their respective Subsidiaries in
respect of taxes or other governmental charges are, in the opinion of the Loan
Parties, adequate.

SECTION 4.08. Subsidiaries. Each of the Subsidiaries is a limited liability
company (or, in the case of the Operating Partnership, a limited partnership)
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, is duly qualified to transact business in every
jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted. Each Subsidiary other than the Operating Partnership is organized and
governed pursuant to Organizational Documents, the form and contents of which
are attached hereto as Exhibit G. No Loan Party has any Subsidiaries except
those Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Administrative Agent and Banks pursuant to
Section 5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization.

SECTION 4.09. Not an Investment Company. No Loan Party nor any Subsidiary of a
Loan Party is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 4.10. Public Utility Holding Company Act. No Loan Party nor any
Subsidiary of a Loan Party is a “holding company”, or a “subsidiary company” of
a “holding company”, or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

SECTION 4.11. Ownership of Property; Liens. Each of the Loan Parties and their
respective Subsidiaries has title to its properties sufficient for the conduct
of its business, and none of such property is subject to any Lien except as
permitted in Section 5.11.

SECTION 4.12. No Default. No Loan Party nor any of their respective Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound which
would reasonably be expected to have or cause a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

SECTION 4.13. Full Disclosure. All information heretofore furnished by any Loan
Party to the Administrative Agent or any Bank for purposes of or in connection
with this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by any Loan Party to the Administrative Agent or
any Bank will be, true, accurate and complete in every material respect or based
on reasonable estimates on the date as of which such information is stated or
certified; it being recognized by Administrative Agent and Banks that the
projections and forecasts provided by the Loan Parties in good faith and based
upon reasonable assumptions are not to be viewed as facts and that actual
results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results.

SECTION 4.14. Environmental Matters.

(a) No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.

(b) No Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Properties or are
otherwise present at, on, in or under the Properties, or, to the best of the
knowledge of the Loan Parties, at or from any adjacent site or facility, except
for Hazardous Materials, such as cleaning solvents, pesticides and other
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, and managed or otherwise handled in minimal amounts in the
ordinary course of business in compliance with all applicable Environmental
Requirements.

(c) The Loan Parties, and each of their respective Subsidiaries and Affiliates,
has procured all Environmental Authorizations necessary for the conduct of the
business contemplated on such Property, and is in compliance in all material
respects with all Environmental Requirements in connection with the operation of
the Properties and the Loan Party’s, and each of their respective Subsidiary’s
and Affiliate’s, respective businesses.

SECTION 4.15. Compliance with Laws. Each Loan Party and each Subsidiary of a
Loan Party is in compliance in all material respects with all applicable laws,
including, without limitation, all Environmental Laws and all regulations and
requirements of the Securities and Exchange Commission and the National
Association of Securities Dealer, Inc. (including with respect to timely filing
of reports).

SECTION 4.16. Capital Securities. All Capital Securities, debentures, bonds,
notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance with all applicable laws, including, but not limited to, the “Blue
Sky” laws of all applicable states and the federal securities laws. The issued
shares of Capital Securities of each of the Loan Party’s respective Subsidiaries
are owned by the Loan Parties free and clear of any Lien or adverse claim.

SECTION 4.17. Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System.

SECTION 4.18. Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Advances under this Agreement, no Loan
Party will be “insolvent,” within the meaning of such term as defined in § 101
of Title 11 of the United States Code or Section 2 of the Uniform Fraudulent
Transfer Act, or any other applicable state law pertaining to fraudulent
transfers, as each may be amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.

SECTION 4.19. Security Documents.

(a) Upon execution by the Pledgors, the Membership Pledge Agreement shall be
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Membership Pledge Agreement) and, upon
filing of a UCC financing statement in Delaware, Administrative Agent shall have
a fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Operating Partnership as Pledgor thereunder, in such
Collateral and the proceeds thereof, in each case prior and superior in any
right to any other Person.

(b) Upon execution by the applicable Loan Parties, the Mortgage Receivables
Pledge Agreement shall be effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Mortgage
Receivables Pledge Agreement) and, upon delivery of the promissory note
evidencing the Mortgage Receivables included in the Collateral (as defined in
the Mortgage Receivables Pledge Agreement), Administrative Agent shall have a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgors thereunder in such Collateral and the
proceeds thereof, in each case prior and superior in any right to any other
Person.

(c) The Mortgages are effective to create in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Trust Property and Secured Property (each as defined in
the Mortgages) and, when the Mortgages and the related financing statements are
filed in the Real Estate Recording Office (as defined in the respective Real
Estate Security Documents), the Mortgages shall constitute fully perfected Liens
on, and security interest in, all right, title and interest of the Borrowers and
Guarantors in such Trust Property and Secured Property and the proceeds thereof,
in each case prior and superior in right to any other Person (subject to
Permitted Liens); it being understood that the Mortgages shall be held pursuant
to the terms of the Document Agreement.

SECTION 4.20. Labor Matters. There are no significant strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Subsidiary of
any Loan Party pending or, to the knowledge of any Loan Party, threatened. The
hours worked by and payment made to employees of the Loan Parties and each
Subsidiary of any Loan Party have been in material compliance with the Fair
Labor Standards Act and any other applicable federal, state or foreign law
dealing with such matters.

SECTION 4.21. Patents, Trademarks, Etc. To their knowledge, the Loan Parties and
their respective Subsidiaries own, or are licensed to use, all patents,
trademarks, trade names, copyrights, technology, know-how and processes, service
marks and rights with respect to the foregoing that are material to the
businesses, assets, operations, properties or condition (financial or otherwise)
of the Loan Parties and their respective Subsidiaries taken as a whole. To their
knowledge, the use of such patents, trademarks, trade names, copyrights,
technology, know-how, processes and rights with respect to the foregoing by the
Loan Parties and their respective Subsidiaries, does not infringe on the rights
of any Person.

SECTION 4.22. Loans and Investments. No Loan Party nor any of their respective
Subsidiaries has made a loan, advance or Investment which is outstanding or
existing on the Closing Date except as set forth on Schedule 4.22.

SECTION 4.23. Anti-Terrorism Laws. None of the Loan Parties, nor any of their
respective Subsidiaries, is in violation of any laws relating to terrorism or
money laundering, including, without limitation, the Patriot Act, except as may
be disclosed in writing to the Administrative Agent and Banks.

SECTION 4.24. Ownership Structure. As of the Closing Date, Part I of
Schedule 4.24 is a complete and correct list of all Subsidiaries of the Company
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Capital Securities in such
Subsidiary, (iii) the nature of the Capital Securities held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Capital
Securities and (v) whether such Subsidiary is a Mortgaged Property Owner or a
Pledged Mortgage Receivable Owner. Except as disclosed in such Schedule, as of
the Closing Date (i) each of the Company and its Subsidiaries owns, free and
clear of all Liens and has the unencumbered right to vote, all outstanding
Capital Securities in each Person shown to be held by it on such Schedule,
(ii) all of the issued and outstanding Capital Securities of each Person is
validly issued, fully paid and nonassessable and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional Capital Securities of any type in,
any such Person. As of the Closing Date, the Borrowers have no unconsolidated
Affiliates.

SECTION 4.25. REIT Status. The Company qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Code to allow the Company
to maintain its status as a REIT.

SECTION 4.26. Properties; Mortgage Receivables. As of the Closing Date,
Schedule 4.26 is a correct and complete list of all Properties and Mortgage
Receivables included in the calculation of the Borrowing Base. Each of the
assets included by the Borrowers in the calculations of the Borrowing Base
satisfies all of the requirements contained in the definitions of “Eligible
Property,” “Mortgaged Properties” and “Eligible Tenant”, in the case of
Properties and “Pledged Mortgage Receivable” and “Eligible Mortgage Receivable”
in the case of Mortgage Receivables. The representations and warranties of the
Loan Parties contained in the Collateral Documents are true and correct.

SECTION 4.27. Tax Shelter Regulations. Borrowers do not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event Borrowers
determine to take any action inconsistent with such intention, they will
promptly notify Administrative Agent thereof. If Borrowers so notify
Administrative Agent, Borrowers acknowledge that one or more of the Banks may
treat its Advances as part of a transaction that is subject to Treasury
Regulation 301.6112-1, and that such Bank or Banks, as applicable, will maintain
the lists and other records required by such Treasury Regulation.

SECTION 4.28. All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Loan Parties of this Agreement and any Loan Document to which any Loan Party is
a party, have been obtained.

SECTION 4.29. Selection Procedures. No procedures believed by the Loan Parties
to be adverse to the interests of the Secured Parties were utilized by the Loan
Parties in identifying and/or selecting the Borrowing Base Assets.

SECTION 4.30. Reports Accurate; Disclosure. All information, exhibits, financial
statements, documents, books, records or reports furnished or to be furnished by
the Loan Parties to the Administrative Agent or any Bank in connection with this
Agreement or any Loan Document, including without limitation all reports
furnished pursuant to Section 4.04, are true, complete and accurate in all
material respects; it being recognized by the Administrative Agent and the Banks
that the projections and forecasts provided by Borrowers in good faith and based
upon reasonable assumptions are not to be viewed as facts and that actual
results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results. Neither this
Agreement, nor any Loan Document, nor any agreement, document, certificate or
statement furnished to the Administrative Agent or the Banks in connection with
the transactions contemplated hereby contains any untrue statement of material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. There is no fact known to any Loan Party which materially
and adversely affects the Company and its Subsidiaries, or in the future is
reasonably likely to have a Material Adverse Effect.

SECTION 4.31. Location of Offices. The Borrowers’ names are Gladstone Commercial
Corporation and Gladstone Commercial Limited Partnership and their respective
locations (within the meaning of Article 9 of the UCC) are Maryland and
Delaware. The Initial Guarantors names are (i) EE, 208 South Rogers Lane,
Raleigh, NC LLC, (ii) Little Arch Charlotte NC LLC, (iii) OB Crenshaw PA
Gladstone Commercial LLC, (iv) OB Midway NC Gladstone Commercial LLC and (v) GCC
Pocono LLC and their locations (within the meaning of Article 9 of the UCC) are
all Delaware. Neither the Borrowers nor any Guarantor has changed their
respective names, identity, structure, existence or state of formation, whether
by amendment of its Organizational Documents, by reorganization or otherwise, or
has changed their respective locations (within the meaning of Article 9 of the
UCC) within the four (4) months preceding the Closing Date or any subsequent
date on which this representation is made.

SECTION 4.32. Material Contracts. Schedule 4.32 is, as of the Closing Date, a
true, correct and complete listing of all Material Contracts. Each of the
Borrowers, their Subsidiaries and the other Loan Parties that is a party to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

SECTION 4.33. Affiliate Transactions. Except as permitted by Section 5.24,
neither the Borrowers nor any Subsidiary nor any other Loan Party is a party to
or bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrowers, any Subsidiary or any other Loan Party is a party.

SECTION 4.34. Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrowers or any of their Subsidiaries
ancillary to the transactions contemplated hereby.

SECTION 4.35. Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrowers, any Subsidiary or any other Loan Party to the
Administrative Agent or any Bank pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Closing Date and
delivered to the Administrative Agent or any Bank in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Loan Parties in favor of
the Administrative Agent and each of the Banks under this Agreement. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Advances.

SECTION 4.36. Acquisition, Credit and Collection Policy. The copy of the
Acquisition, Credit and Collection Policy, attached hereto as Exhibit E, is
true, complete and accurate as of the Closing Date. Since the Closing Date,
there have been no changes in the Acquisition, Credit and Collection Policy
other than in accordance with this Agreement. Since December 31, 2003, no
material adverse change has occurred in the overall rate collection of the
Mortgage Receivables or the leases in respect of the Mortgaged Properties, and
the Loan Parties have at all times complied in all material respects with the
Acquisition, Credit and Collection Policy with respect to each Pledged Mortgage
Receivable and Mortgaged Property.

SECTION 4.37. No Default or Event of Default. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or would reasonably be
expected to constitute a Default or Event of Default.

SECTION 4.38. USA PATRIOT Act. No Loan Party nor any Affiliate of a Loan Party
is (1) a country, territory, organization, person or entity named on an OFAC
list, (2) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a Non-Cooperative
Jurisdiction by the Financial Action Task Force on Money Laundering (“FATF”), or
whose subscription funds are transferred from or through such a jurisdiction;
(3) a “Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a
foreign bank that does not have a physical presence in any country and that is
not affiliated with a bank that has a physical presence and an acceptable level
of regulation and supervision; or (4) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

ARTICLE V

COVENANTS

The Loan Parties agree, jointly and severally, that, so long as any Bank has any
Commitment hereunder or any amount payable under any Note remains unpaid:

SECTION 5.01. Information. The Company will deliver to the Administrative Agent,
who will then promptly deliver to each of the Banks:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing, with such certification to
be free of exceptions and qualifications not acceptable to the Required Banks;

(b) as soon as available and in any event within 45 days after the end of each
of the four Fiscal Quarters of each Fiscal Year, a consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of the end of such Fiscal
Quarter and the related statement of income and statement of cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the Chief Financial Officer of
the Company;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit M and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
Chief Financial Officer of the Company (i) setting forth in reasonable detail
the calculations required to establish whether the Loan Parties was in
compliance with the requirements of Sections 5.03 through 5.11, inclusive, 5.14,
5.28 and 5.29 on the date of such financial statements, (ii) setting forth the
identities of the Property Owners and the Pledged Mortgage Receivable Owners on
the date of such financial statements, and (iii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Loan Parties are taking or
propose to take with respect thereto;

(d) [Intentionally Omitted]

(e) within 5 Domestic Business Days after the Company becomes aware of the
occurrence of any Default, a certificate of the Chief Financial Officer of the
Company setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;

(f) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly, monthly or special (8-K) reports which
the Company shall have filed with the Securities and Exchange Commission
provided that, in the case of annual and quarterly reports on Forms 10-K and
10-Q, respectively, such reports shall be deemed to be delivered hereunder if
posted on the Company’s website;

(h) if and when the Company or any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice;

(i) promptly after the Company knows of the commencement thereof, notice of any
litigation, dispute or proceeding involving a claim against a Loan Party and/or
any Subsidiary of a Loan Party for $1,000,000 or more in excess of amounts
covered in full by applicable insurance; and

(j) as soon as available and in any event by the tenth Domestic Business Day of
each Fiscal Quarter, an aging of rents (in form and content satisfactory to the
Administrative Agent) with respect to each Borrowing Base Asset, showing the age
of such rents, identifying the Persons who are the tenants for such rents
(specifying the amount and age of the rents owing from each such tenant) and
containing such other information and accompanied by such supporting documents
as the Administrative Agent, in its sole discretion may from time to time
reasonably prescribe, dated as of the last day of such period the statements in
which, in each instance, shall be certified as to truth and accuracy by the
Chief Financial Officer or other authorized officer of each Borrower and each
Guarantor;

(k) as soon as available and in any event by the tenth Domestic Business Day of
each succeeding month, a Borrowing Base Certification Report in substantially
the form of Exhibit N and with borrowing base calculations in form and content
reasonably satisfactory to the Administrative Agent, dated as of the last day of
the immediately preceding month, certified as to truth and accuracy by the Chief
Financial Officer or other authorized officer of each Borrower and each
Guarantor;

(l) from time to time such additional information regarding the financial
position or business of the Company, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Bank, may reasonably request.

SECTION 5.02. Inspection of Property, Books and Records. The Company will
(i) keep, and will cause each Subsidiary to keep, proper books of record and
account in which full, true and correct entries in conformity with GAAP shall be
made of all dealings and transactions in relation to its business and
activities; (ii) permit, and will cause each Subsidiary of the Company and each
Loan Party to permit, with reasonable prior notice which notice shall not be
required in the case of an emergency, the Administrative Agent or its designee,
at the expense of the Company and Loan Parties, to perform periodic field audits
and investigations of the Company, the Loan Parties and the Collateral, from
time to time, provided that the field examinations at the Borrowers headquarters
in McLean, Virginia shall be no more frequent than once each Fiscal Quarter
unless a Default shall have occurred and be continuing; and (iii) permit, and
will cause each Subsidiary to permit, representatives of any Bank at such Bank’s
expense prior to the occurrence of an Event of Default and at the Borrowers’
expense after the occurrence of an Event of Default to visit and inspect any of
their respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, but no more frequently than once each Fiscal Quarter unless a
Default shall have occurred and be continuing. The Loan Parties agree to
cooperate and assist in such visits and inspections.

SECTION 5.03. Minimum Debt Service Coverage. At the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2004, the Debt Service
Coverage Ratio shall not be less than 1.50 to 1.00.

SECTION 5.04. Acquisitions. Neither the Borrowers nor any Subsidiary shall make
any Acquisitions.

SECTION 5.05. Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth will at no time be less than $86,000,000 plus 75% of the cumulative Net
Proceeds of Capital Securities/Conversion of Debt received during any period
after September 30, 2004, calculated quarterly.

SECTION 5.06. Restricted Payments. The Borrowers will not declare or make any
Restricted Payment during any Fiscal Year, except that:

(a) the Company may declare or make cash distributions to its shareholders,
provided that from and after the four Fiscal Quarters of the Company ending
December 31, 2005, the aggregate amount of such distributions during any period
of four consecutive Fiscal Quarters shall not exceed the greater of (i) 95% of
funds from operations of the Company for such period or (ii) the amount required
to be distributed for the Company to remain in compliance with Section 5.30;

(b) the Company may make cash distributions to its shareholders of capital gains
resulting from gains from certain asset sales to the extent necessary to avoid
payment on such asset sales imposed under Sections 857(b)(3) and 4981 of the
Code; and

(c) Subsidiaries may pay Restricted Payments to the Company, the Borrowers or
any other Loan Party;

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Company may only declare or make cash
distributions to its shareholders during any Fiscal Year in an aggregate amount
not to exceed the minimum amount necessary for the Company to remain in
compliance with Section 5.30. If a Default or Event of Default specified in
Section 6.01(g) or Section 6.01(h) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 6.01, the Company shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person other than
to a Borrower or any Guarantor.

SECTION 5.07. Total Leverage Ratio. At the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2004, the Total Leverage
Ratio shall not exceed 1.50 to 1.00.

SECTION 5.08. Capital Expenditures. Capital Expenditures (including without
limitation advances to tenants for capital expenditures permitted by
Section 5.09(vi)) will not exceed in the aggregate in any Fiscal Year the sum of
$5,000,000; provided that after giving effect to the incurrence of any Capital
Expenditures permitted by this Section, no Default shall have occurred and be
continuing (with the effect that amounts not incurred in any Fiscal Year may not
be carried forward to a subsequent period) and provided, further that purchases
of real estate and extension of mortgage loans by any Loan Party in the ordinary
course of business and consistent with the Acquisition, Credit and Collection
Policy shall not be deemed Capital Expenditures for purposes of this
Section 5.08.

SECTION 5.09. Loans or Advances. No Loan Party nor any Subsidiary of a Loan
Party shall make loans or advances to any Person except: (i) (a) non-cash loans
or advances to employees of a Loan Party or an Affiliate of a Loan Party in
connection with the exercise by employees of stock options, and (b) other
employee loans or advances that do not exceed Five Hundred Thousand Dollars
($500,000) in the aggregate at any one time outstanding made in the ordinary
course of business and consistently with practices existing on December 31,
2003; (ii) deposits required by government agencies or public utilities;
(iii) loans to owners of real property in the ordinary course of the Company’s
business and in accordance with its Acquisition, Credit and Collection Policy
and evidenced by a Mortgage Receivable secured by a first or second priority
lien upon real property; provided that the total face amount of such Mortgage
Receivables shall not exceed 25% of the total value of all Mortgage Receivables
and all Properties held by the Loan Parties; (iv) loans or advances to the
Borrowers or any Guarantor that is a Consolidated Subsidiary; (v) Loans and
Advances outstanding on the Closing Date and set forth on Schedule 4.22; and
(vi) loans or advances not otherwise permitted under this Section 5.09, which
when aggregated with the total Investments made under Section 5.10(v) do not
exceed two million dollars ($2,000,000) in the aggregate outstanding; provided
that after giving effect to the making of any loans, advances or deposits
permitted by clause (i), (ii), (iii), (iv), (v) or (vi) of this Section, no
Default shall have occurred and be continuing.

SECTION 5.10. Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Section 5.09 and
except Investments in (i) direct obligations of the United States Government
maturing within one year, (ii) certificates of deposit issued by a commercial
bank whose credit is satisfactory to the Administrative Agent, (iii) commercial
paper rated A-1 or the equivalent thereof by Standard & Poor’s Corporation or
P-1 or the equivalent thereof by Moody’s Investors Service, Inc. and in either
case maturing within 12 months after the date of acquisition, (iv) tender bonds
the payment of the principal of and interest on which is fully supported by a
letter of credit issued by a United States bank whose long-term certificates of
deposit are rated at least AA or the equivalent thereof by Standard & Poor’s
Corporation and Aa or the equivalent thereof by Moody’s Investors Service, Inc.,
(v) Investments by the Borrowers in a Consolidated Subsidiary for the purposing
of funding such Subsidiary’s purchase of real estate or mortgage financing made
in the ordinary course of business and consistent with the Acquisition, Credit
and Collection Policy, (vi) Investments existing on the Closing Date and set
forth on Schedule 4.22; (vii) Investments not otherwise permitted under this
Section 5.10, made in the ordinary course of business and consistently with
practices existing on December 31, 2003, which when aggregated with the
aggregate outstanding loans and advances made under Section 5.09(vi) do not
exceed $2,000,000 and (viii) Investments in joint ventures in an aggregate
amount at any one time outstanding not to exceed 15% of the consolidated total
assets of the Company and its Subsidiaries determined in accordance with GAAP,
provided that the actual or potential liability of the Company or any Subsidiary
with respect to any such investment must in no event exceed the amount of such
Investment.

SECTION 5.11. Negative Pledge. No Loan Party nor any Subsidiary of a Loan Party
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement encumbering assets other than
Collateral securing Debt outstanding on the date of this Agreement, in each case
as described and in the principal amounts set forth on Schedule 5.11;

(b) Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings;

(c) pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs;

(d) Liens of mechanics, materialmen, warehousemen, carriers or other like liens,
securing obligations incurred in the ordinary course of business that are not
yet due and payable;

(e) good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of twenty percent (20%) of the
aggregate amount due thereunder, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that (i) such Debt is not secured by any additional assets,
and (ii) the amount of such Debt secured by any such Lien is not increased;

(g) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrowers in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;

(h) any Lien on Margin Stock;

(i) Liens upon a property securing Long Term Limited Recourse Mortgage Loans the
proceeds of which were used to acquire or refinance the Debt which funded the
acquisition of such Property; and

(j) Liens securing the Administrative Agent and the Banks created or arising
under the Loan Documents.

Notwithstanding anything contained in this Section 5.11 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except Permitted Liens and the Liens in favor of the
Secured Parties under the Collateral Documents.

SECTION 5.12. Maintenance of Existence, etc. Each Loan Party shall, and shall
cause each Subsidiary of a Loan Party to, maintain its organizational existence
and carry on its business in substantially the same manner and in substantially
the same fields as such business is now carried on and maintained. The Operating
Partnership shall at all times remain a limited partnership and meet all
requirements to maintain its tax qualification as such. Any Subsidiary pledging
Collateral hereunder shall be organized as a limited liability company pursuant
to Organizational Documents in substantially the form attached hereto as
Exhibit G.

SECTION 5.13. Dissolution. No Loan Party nor any Subsidiary of a Loan Party
shall suffer or permit dissolution or liquidation either in whole or in part or
redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except: (1) through corporate reorganization to the
extent permitted by Section 5.14; and (2) Restricted Payments permitted by
Section 5.06.

SECTION 5.14. Consolidations, Mergers and Sales of Assets. No Loan Party will,
nor will it permit any Subsidiary of a Loan Party to, consolidate or merge with
or into, or sell, lease or otherwise transfer all or any substantial part of its
assets to, any other Person, or discontinue or eliminate any business line or
segment, provided that (a) a Loan Party may merge with another Person if
(i) such Person was organized under the laws of the United States of America or
one of its states, (ii) the Loan Party is the Person surviving such merger,
(iii) immediately after giving effect to such merger, no Default shall have
occurred and be continuing, and (iv) if a Borrower merges with another Loan
Party, such Borrower is the Person surviving such merger, (b) Subsidiaries of a
Loan Party (excluding Loan Parties) may merge with one another, and (c) the
foregoing limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
a transfer of assets or the discontinuance or elimination of a business line or
segment (in a single transaction or in a series of related transactions) unless
the aggregate value of the assets to be so transferred or utilized in a business
line or segment to be so discontinued, when combined with all other assets
transferred, and all other assets utilized in all other business lines or
segments discontinued after the Closing Date constitute more than $500,000 in
the aggregate.

SECTION 5.15. Use of Proceeds. No portion of the proceeds of any Advance will be
used by either Borrower or any Subsidiary (i) in connection with, either
directly or indirectly, any tender offer for, or other acquisition of, stock of
any corporation with a view towards obtaining control of such other corporation,
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (iii) for any purpose
in violation of any applicable law or regulation. Except as otherwise provided
herein, the proceeds of the Advances shall be used to fund the acquisition of
Eligible Properties or Eligible Mortgage Receivables included in the Borrowing
Base and for general corporate purposes.

SECTION 5.16. Compliance with Laws; Payment of Taxes. Each Loan Party will, and
will cause each Subsidiary of a Loan Party and each member of the Controlled
Group to, comply in all material respects with applicable laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a lien against the property of a Loan
Party or any Subsidiary of a Loan Party, except liabilities being contested in
good faith by appropriate proceedings diligently pursued and against which, if
requested by the Administrative Agent, the Borrowers shall have set up reserves
in accordance with GAAP. Each Loan Party will, and will cause each Subsidiary of
a Loan Party to, comply in all material respects with all terms and conditions
of all Material Contracts to which it is a party.

SECTION 5.17. Insurance. Each Loan Party will maintain, and will cause each
Subsidiary of a Loan Party to maintain (either in the name of such Loan Party or
in such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business. Upon
request, the Loan Parties shall promptly furnish the Administrative Agent copies
of all such insurance policy and such other documents and evidence of insurance
as the Administrative Agent shall request.

SECTION 5.18. Change in Fiscal Year. No Loan Party will change its Fiscal Year
without the consent of the Required Banks.

SECTION 5.19. Maintenance of Property. Each Loan Party shall, and shall cause
each Subsidiary of a Loan Party to, maintain all of its properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.

SECTION 5.20. Environmental Notices. Each Loan Party shall furnish to the Banks
and the Administrative Agent prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting the Properties or any
adjacent property, and all facts, events, or conditions that could lead to any
of the foregoing.

SECTION 5.21. Environmental Matters. No Loan Party or any Subsidiary of a Loan
Party will, nor will any Loan Party permit any Third Party to, use, produce,
manufacture, process, treat, recycle, generate, store, dispose of, manage at, or
otherwise handle or ship or transport to or from the Properties any Hazardous
Materials except for Hazardous Materials such as cleaning solvents, pesticides
and other similar materials used, produced, manufactured, processed, treated,
recycled, generated, stored, disposed, managed or otherwise handled in minimal
amounts in the ordinary course of business in compliance with all applicable
Environmental Requirements.

SECTION 5.22. Environmental Release. Each Loan Party agrees that upon the
occurrence of an Environmental Release at or on any of the Properties it will
act immediately to investigate the extent of, and to take appropriate remedial
action to eliminate, such Environmental Release, whether or not ordered or
otherwise directed to do so by any Environmental Authority.

SECTION 5.23. Additional Covenants, Etc. In the event that at any time this
Agreement is in effect or any Note remains unpaid any Loan Party shall enter
into any agreement, guarantee, indenture or other instrument governing, relating
to, providing for commitments to advance or guaranteeing any Financing or to
amend any terms and conditions applicable to any Financing, which agreement,
guarantee, indenture or other instrument includes covenants, warranties,
representations, defaults or events of default (or any other type of restriction
which would have the practical effect of any of the foregoing, including,
without limitation, any “put” or mandatory prepayment of such debt) or other
terms or conditions not substantially as, or in addition to those, provided in
this Agreement or any other Loan Document, or more favorable to the lender or
other counterparty thereunder than those provided in this Agreement or any other
Loan Document, the Loan Party shall promptly so notify the Administrative Agent
and the Banks. Thereupon, if the Administrative Agent shall request by written
notice to the Loan Party (after a determination has been made by the Required
Banks that any of the above referenced documents or instruments contain any
provisions which either individually or in the aggregate are more favorable than
one of the provisions set forth herein), the Loan Parties, the Administrative
Agent and the Banks shall enter into an amendment to this Agreement providing
for substantially the same such covenants, warranties, representations, defaults
or events of default or other terms or conditions as those provided for in such
agreement, guarantee, indenture or other instrument, to the extent required and
as may be selected by the Administrative Agent, such amendment to remain in
effect, unless otherwise specified in writing by the Administrative Agent, for
the entire duration of the term of such Financing (to and including the date to
which the same may be extended at the option of the Loan Party), provided that
if any such agreement, guarantee, indenture or other instrument shall be
subsequently modified, supplemented, amended or restated so as to modify, amend
or eliminate from such agreement, guarantee, indenture or other instrument any
such covenant, warranty, representation, default or event of default or other
term or condition so made a part of this Agreement, then unless otherwise
required by the Administrative Agent pursuant to this Section, the Loan
Documents shall be modified so as to conform the provisions previously
incorporated pursuant to this Section 5.23 to such provisions as subsequently
modified, supplemented or amended.

SECTION 5.24. Transactions with Affiliates. No Loan Party nor any Subsidiary of
a Loan Party shall enter into, or be a party to, any transaction with any
Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a Loan
Party or a Subsidiary of a Loan Party), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are no less
favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.

SECTION 5.25. Joinder of Subsequent Guarantors.

(a) The Loan Parties shall cause any Person which becomes a Mortgaged Property
Owner or a Pledged Mortgage Receivable Owner after the Closing Date to become a
party to, and agree to be bound by the terms of (i) this Agreement as a
Guarantor pursuant to a Joinder Agreement, in the form attached hereto as
Exhibit Q and (ii) the Collateral Documents, in each case satisfactory to the
Administrative Agent in all respects and executed and delivered to the
Administrative Agent before such Mortgaged Property or Pledged Mortgage
Receivable is included in the calculation of the Borrowing Base. The Borrowers
shall also cause the items specified in Section 3.01(c), (e), (g), (h) and
(l) to be delivered to the Administrative Agent concurrently with the
instruments referred to above, modified appropriately to refer to such
instruments and such Mortgaged Property Owner or Pledged Mortgage Receivable
Owner.

(b) The Borrowers shall, and shall cause any Person owning membership interests
in a Mortgaged Property Owner or Pledged Mortgage Receivable Owner (each, a
“Pledgor Owner”) to: (i) to the extent not already a Borrower or Guarantor
hereunder, join this Agreement as a Guarantor by executing a Joinder Agreement
in the form attached hereto as Exhibit Q; (ii) pledge 100% of the membership
interests of any Person which becomes a Mortgaged Property Owner or Pledged
Mortgage Receivable Owner after the Closing Date pursuant to a Membership Pledge
Agreement in the form attached hereto as Exhibit R executed and delivered by the
Borrower or such Pledgor Owner to the Administrative Agent within ten
(10) Domestic Business Days after the day on which such Person became a
Mortgaged Property Owner or Pledged Mortgage Receivable Owner; and (iii) deliver
to the Administrative Agent such Certificates evidencing such membership
interests together with stock powers executed in blank. The Borrowers shall also
cause the items specified in Section 3.01(c), (e), (g), (h) and (l) to be
delivered to the Administrative Agent concurrently with the Joinder Agreement
and Membership Pledge Agreement referred to above, modified appropriately to
refer to such Membership Pledge Agreement, Pledgor Owner and such Mortgaged
Property Owner or Pledged Mortgage Receivable Owner.

(c) Once any Subsidiary becomes a Mortgaged Property Owner or Pledged Mortgage
Receivable Owner and therefore becomes a party to this Agreement and a Guarantor
in accordance with Section 5.25(a) or any membership interests of a Mortgaged
Property Owner or Pledged Mortgage Receivable Owner are pledged by the Pledgor
Owner thereof to the Administrative Agent in accordance with Section 5.25(b) and
such Pledgor Owner becomes a party to this Agreement and a Guarantor in
accordance with Section 5.25(b), such Subsidiary or Pledgor Owner (including,
without limitation, all Initial Guarantors) thereafter shall remain a party to
this Agreement and a Guarantor hereunder and the membership interests in such
Mortgaged Property Owner or Pledged Mortgage Receivable Owner (including,
without limitation, all initial Mortgaged Property Owners and all initial
Pledged Mortgage Receivable Owners) shall remain subject to the pledge to the
Administrative Agent, as the case may be, even if such Mortgaged Property Owner
or Pledged Mortgage Receivable Owner ceases to be a Mortgaged Property Owner or
Pledged Mortgage Receivable Owner, as the case may be; provided that if a
Mortgaged Property Owner or Pledged Mortgage Receivable Owner ceases to be a
Subsidiary of the Borrowers as a result of a Borrower’s transfer or sale of one
hundred percent (100%) of the Capital Securities of such Subsidiary in
accordance with and to the extent permitted by the terms of Section 5.14, the
Administrative Agent and the Banks agree to release such Subsidiary from the
Guaranty and release the membership interests of such Subsidiary from the
Membership Pledge Agreement.

SECTION 5.26. No Restrictive Agreement. No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries to, enter into, after the date of this
Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, any of the
following by the Loan Party or any such Subsidiary: the incurrence or payment of
Debt, the granting of Liens, the declaration or payment of Restricted Payments
or other distributions in respect of Capital Securities of the Loan Party or any
Subsidiary, the making of loans, advances or Investments or the sale,
assignment, transfer or other disposition of property, real, personal or mixed,
tangible.

SECTION 5.27. Partnerships and Joint Ventures. No Loan Party shall become a
general partner in any general or limited partnership or a joint venturer in any
joint venture except that the Company shall remain the indirect general partner
in the Operating Partnership.

SECTION 5.28. Additional Debt. No Loan Party or Subsidiary of a Loan Party shall
directly or indirectly issue, assume, create, incur or suffer to exist any Debt
or the equivalent (including obligations under Capital Leases), except for:
(a) the Debt owed to the Banks; (b) the Debt existing and outstanding on the
Closing Date described on Schedule 5.28; (c) Debt not otherwise permitted under
this Section 5.28, the aggregate outstanding principal amount of which shall
not, at any time, exceed $5,000,000.00 and (d) Long Term Limited Recourse
Mortgage Loans.

SECTION 5.29. Leases. At all times following the date which is ninety (90) days
after the Closing Date, the aggregate monthly rent paid by any one Eligible
Tenant with respect to any one Borrowing Base Asset shall not exceed 25% of the
aggregate monthly rents received from all Borrowing Base Assets. For purposes of
this Section 5.29, rents shall be calculated monthly.

SECTION 5.30. REIT Status. The Company shall at all times maintain its status as
a REIT.

SECTION 5.31. Performance of Loan Documents. Each Loan Party will at its own
expense: (1) duly fulfill and comply with all obligations on its part to be
fulfilled or complied with under or in connection with each of the Mortgaged
Properties, the Pledged Mortgage Receivables and all documents related thereto
and will do nothing to impair the rights of any Loan Party or the Administrative
Agent, as agent for the Secured Parties, or of the Secured Parties in, to and
under the Collateral; and (2) timely and fully comply in all material respects
with the Acquisition, Credit and Collection Policy with respect to each
Mortgaged Property and Pledged Mortgage Receivable and all documents related
thereto. Each Loan Party shall clearly and unambiguously identify each item of
the Collateral in its computer or other records to reflect that the
Administrative Agent, as agent for the Secured Parties has the interest therein
granted by the Loan Parties pursuant to the Loan Documents.

SECTION 5.32. Exchange Listing. The Company shall maintain at least one class of
common shares of the Company having trading privileges on the New York Stock
Exchange or the American Stock Exchange or which is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System.

SECTION 5.33. Modifications of Organizational Documents. The Borrowers shall
not, and shall not permit any Loan Party or other Subsidiary to, amend,
supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.34. Modifications to Acquisition, Credit and Collection Policy. The
Loan Parties will (a) comply with the Acquisition, Credit and Collection Policy
in regard to each Mortgaged Property and Pledged Mortgage Receivable, and
(b) furnish to the Administrative Agent, prior to its effective date, prompt
notice of any changes in the Acquisition, Credit and Collection Policy. No Loan
Party shall agree to or otherwise permit any change in the Acquisition, Credit
and Collection Policy that would materially and adversely impair the
collectibility or value of any lease in respect of a Mortgaged Property, the
collectibility or value of any Pledged Mortgage Receivable or the value of the
Collateral, without the prior written consent of the Administrative Agent and
the Required Banks which consent shall be granted in their sole and absolute
discretion.

SECTION 5.35. ERISA Exemptions. The Borrowers shall not permit any of their
respective assets to become or be deemed to be “plan assets” within the meaning
of ERISA, the Code and the respective regulations promulgated thereunder.

ARTICLE VI

DEFAULTS

SECTION 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) any Borrower shall fail to pay when due any principal of any Advance
(including, without limitation, any Advance or portion thereof to be repaid
pursuant to Section 2.11) or shall fail to pay any interest on any Advance
within five Domestic Business Days after such interest shall become due, or any
Loan Party shall fail to pay any fee or other amount payable hereunder within
five Domestic Business Days after such fee or other amount becomes due; or

(b) any Loan Party shall fail to observe or perform any covenant contained in
Sections 5.02(ii), 5.03 to 5.15, inclusive, or Section 5.25, 5.28, 5.29 5.30,
5.33, 5.34 or 5.35; or

(c) any Loan Party shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above or clauses (n) or (p) below) for thirty days
after the earlier of (i) the first day on which any Loan Party has knowledge of
such failure or (ii) written notice thereof has been given to the Company by the
Administrative Agent at the request of any Bank; or

(d) any representation, warranty, certification or statement made or deemed made
by the Loan Parties in Article IV of this Agreement or in any financial
statement, material certificate or other material document or report delivered
pursuant to this Agreement shall prove to have been untrue or misleading in any
material respect when made (or deemed made); or

(e) any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $2,500,000 (or in the case of Nonrecourse Debt, $10,000,000)
when due or within any applicable grace period; or

(f) any event or condition shall occur which results in the acceleration of the
maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan Party
in an aggregate principal amount in excess of $2,500,000 (or in the case of
Nonrecourse Debt, $10,000,000) or the mandatory prepayment or purchase of such
Debt by any Loan Party (or its designee) or such Subsidiary of a Loan Party (or
its designee) prior to the scheduled maturity thereof, or enables (or, with the
giving of notice or lapse of time or both, would enable) the holders of such
Debt or commitment to provide such Debt or any Person acting on such holders’
behalf to accelerate the maturity thereof, terminate any such commitment or
require the mandatory prepayment or purchase thereof prior to the scheduled
maturity thereof, without regard to whether such holders or other Person shall
have exercised or waived their right to do so; or

(g) any Loan Party or any Subsidiary of a Loan Party shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, administrator, custodian or other similar official of it
or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or

(h) an involuntary case or other proceeding shall be commenced against any Loan
Party or any Subsidiary of a Loan Party seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal bankruptcy laws as now or hereafter
in effect; or

(i) any Loan Party or any member of the Controlled Group shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by any Loan Party, any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

(j) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against any Loan Party or any
Subsidiary of a Loan Party and such judgment or order shall continue unsatisfied
and unstayed for a period of 30 days or any Loan Party or Subsidiary of a Loan
Party shall have made payments in settlement of any litigation or threatened
proceeding in excess of $1,000,000; or

(k) a federal tax lien shall be filed against any Loan Party or any Subsidiary
of a Loan Party under Section 6323 of the Code or a lien of the PBGC shall be
filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or

(l) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of
the outstanding  shares of the voting stock of the Company; or (ii) as of any
date a majority of the Board of Directors of the Company consists of individuals
who were not either (A) directors of the Company as of the corresponding date of
the previous year, (B) selected or nominated to become directors by the Board of
Directors of the Company of which a majority consisted of individuals described
in clause (A), or (C) selected or nominated to become directors by the Board of
Directors of the Company of which a majority consisted of individuals described
in clause (A) and individuals described in clause (B); or

(m) the Administrative Agent, as agent for the Secured Parties, shall fail for
any reason to have a valid first priority security interest in any of the
Collateral; or there shall have occurred uninsured damage to, or loss, theft or
destruction of, any part of the Collateral; or

(n) a default or event of default shall occur and be continuing under any of the
Collateral Documents or Letter of Credit Agreements or any Borrower, Pledgor or
Guarantor shall fail to observe or perform any obligation to be observed or
performed by it under any Collateral Document or Letter of Credit Agreements,
and such default, event of default or failure to perform or observe any
obligation continues beyond any applicable cure or grace period provided in such
Collateral Document or Letter of Credit Agreement; or

(o) any two of David Gladstone, Terry Lee Brubaker and George Stelljes, III
shall cease to hold the offices of Chief Executive Officer, Chief Operating
Officer and Chief Investment Officer, respectively, of the Company or Gladstone
Management Corporation or Gladstone Management Corporation shall cease to be the
manager and adviser to the Company pursuant to the Advisory Agreement; or

(p) any of the Guarantors shall fail to pay when due any Guaranteed Obligations
(after giving effect to any applicable grace period) or shall fail to pay any
fee or other amount payable hereunder when due; or (ii) any Guarantor shall
disaffirm or deny its obligations under Article X; or

(q) [Intentionally Omitted.]

(r) if (i) the Operating Partnership at any time fails to own (directly or
indirectly, through Wholly Owned Subsidiaries) 100% of the outstanding shares of
the voting stock (in the case of a corporation ) or membership interests (in the
case of a limited liability company) (or equivalent equity interests) of each
Subsidiary of the Operating Partnership or (ii) the Company, or any Wholly Owned
Subsidiary of the Company, shall cease to be the sole general partner of the
Operating Partnership with full power and discretion to manage and control the
business of the Operating Partnership or (iii) any other holder of any interest
(limited partnership or otherwise) in the Operating Partnership shall acquire
the right (a) to remove the general partner for reasons other than bankruptcy or
dissolution of the general partner or (b) to participate in the management or
control of, transact business for, or sign for or bind, the Operating
Partnership.

(s) the occurrence of any event, act or condition which the Required Banks
determine either does or has a reasonable probability of causing a Material
Adverse Effect.

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrowers terminate the Commitments and
they shall thereupon terminate, (ii) if requested by the Required Banks, by
notice to the Issuing Bank, instruct the Issuing Bank to declare an Event of
Default under the Letter of Credit Agreements; and (iii) if requested by the
Required Banks, by notice to the Borrowers declare the Notes (together with
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents to be, and the Notes (together with all accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party,
without any notice to any Loan Party or any other act by the Administrative
Agent or the Banks, the Commitments shall thereupon automatically terminate and
the Notes (together with accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Loan Parties. Notwithstanding
the foregoing, the Administrative Agent shall have available to it all rights
and remedies provided under the Loan Documents (including, without limitation,
the rights of a secured party pursuant to the Collateral Documents) and in
addition thereto, all other rights and remedies at law or equity, and the
Administrative Agent shall exercise any one or all of them at the request of the
Required Banks.

SECTION 6.02. Notice of Default. The Administrative Agent shall give notice to
the Borrowers of any Default under Section 6.01(c) promptly upon being requested
to do so by any Bank and shall thereupon notify all the Banks thereof.

SECTION 6.03. Cash Cover. If any Event of Default shall have occurred and be
continuing, the Borrowers shall, if requested by the Administrative Agent, pay
to the Administrative Agent, for the benefit of the Banks an amount in
immediately available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to the aggregate
Undrawn Amounts, provided that, if any Event of Default specified in clause
(g) or (h) above occurs, the Borrowers shall be obligated to pay such amount to
the Administrative Agent forthwith without any notice to the Borrowers or any
other act by the Administrative Agent.

SECTION 6.04. Allocation of Proceeds. If an Event of Default has occurred and
not been waived, and the maturity of the Notes has been accelerated pursuant to
Article VI hereof, all payments received by the Administrative Agent hereunder,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrowers or any other Loan Party hereunder, shall be
applied by the Administrative Agent in the following order:

(a) the reasonable expenses incurred in connection with retaking, holding,
preserving, processing, maintaining or preparing for sale, lease or other
disposition of, any Collateral, including reasonable attorney’s fees and legal
expenses pertaining thereto;

(b) amounts due to the Banks, Issuing Bank and Administrative Agent pursuant to
Sections 2.7(a), 2.7(b), 2.7(c), 2.7(d) and 9.03(a);

(c) payments of interest on Advances and Letter of Credit Advances, to be
applied for the ratable benefit of the Banks;

(d) payments of principal of Advances and Letter of Credit Advances, to be
applied for the ratable benefit of the Banks;

(e) payments of cash amounts to the Administrative Agent in respect of
outstanding Letters of Credit pursuant to Section 6.03;

(f) amounts due to the Administrative Agent, Issuing Bank and the Banks pursuant
to Sections 7.05 and 9.03(b) and (c);

(g) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Secured Parties;

(h) any surplus remaining after application as provided for herein, to the
Borrowers or otherwise as may be required by applicable law.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Appointment, Powers and Immunities. Each Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the other Loan Documents with such powers as are specifically
delegated to the Administrative Agent by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto. The Administrative
Agent: (a) shall have no duties or responsibilities except as expressly set
forth in this Agreement and the other Loan Documents, and shall not by reason of
this Agreement or any other Loan Document be a trustee for any Bank; (b) shall
not be responsible to the Banks for any recitals, statements, representations or
warranties contained in this Agreement or any other Loan Document, or in any
certificate or other document referred to or provided for in, or received by any
Bank under, this Agreement or any other Loan Document, or for the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document referred to or provided for herein
or therein or for any failure by any Loan Party to perform any of its
obligations hereunder or thereunder; (c) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder or under any other
Loan Document except to the extent requested by the Required Banks, and then
only on terms and conditions satisfactory to the Administrative Agent, and
(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other Loan Document or any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The provisions of this
Article VII are solely for the benefit of the Administrative Agent and the
Banks, and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions hereof. In performing its functions and duties under this
Agreement and under the other Loan Documents, the Administrative Agent shall act
solely as agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
the Loan Parties. The duties of the Administrative Agent shall be ministerial
and administrative in nature, and the Administrative Agent shall not have by
reason of this Agreement or any other Loan Document a fiduciary relationship in
respect of any Bank.

SECTION 7.02. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telefax, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants or other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or any other Loan
Document, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder and thereunder in accordance
with instructions signed by the Required Banks, and such instructions of the
Required Banks in any action taken or failure to act pursuant thereto shall be
binding on all of the Banks.

SECTION 7.03. Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or an Event of Default (other than the
non-payment of principal of or interest on the Advances) unless the
Administrative Agent has received notice from a Bank or the Borrowers specifying
such Default or Event of Default and stating that such notice is a “Notice of
Default”. In the event that the Administrative Agent receives such a notice of
the occurrence of a Default or an Event of Default, the Administrative Agent
shall give prompt notice thereof to the Banks. The Administrative Agent shall
give each Bank prompt notice of each non-payment of principal of or interest on
the Advances, whether or not it has received any notice of the occurrence of
such non-payment. The Administrative Agent shall (subject to Section 9.05) take
such action with respect to such Default or Event of Default as shall be
directed by the Required Banks, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Banks.

SECTION 7.04. Rights of Administrative Agent and its Affiliates as a Bank. With
respect to any Advance made and any of Letter of Credit issued by BB&T or an
Affiliate of BB&T, such Affiliate and BB&T in their capacity as a Bank hereunder
shall have the same rights and powers hereunder as any other Bank and may
exercise the same as though it were not an Affiliate of BB&T (or in BB&T’s case,
acting as the Administrative Agent), and the term “Bank” or “Banks” shall,
unless the context otherwise indicates, include such Affiliate of BB&T or BB&T
in its individual capacity. Such Affiliate and BB&T may (without having to
account therefor to any Bank) accept deposits from, lend money to and generally
engage in any kind of banking, trust or other business with any Loan Party (and
any of the Affiliates of any Loan Party) as if they were not an Affiliate of the
Administrative Agent or the Administrative Agent, respectively; and such
Affiliate and BB&T may accept fees and other consideration from any Loan Party
(in addition to any agency fees and arrangement fees heretofore agreed to
between the Borrowers and BB&T) for services in connection with this Agreement
or any other Loan Document or otherwise without having to account for the same
to the Banks.

SECTION 7.05. Indemnification. Each Bank severally agrees to indemnify the
Administrative Agent, to the extent the Administrative Agent shall not have been
reimbursed by the Borrowers, ratably in accordance with its Commitment, for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, counsel fees
and disbursements) or disbursements of any kind and nature whatsoever which may
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement or any other Loan Document or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (excluding, unless an Event of
Default has occurred and is continuing, the normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or any such other documents;
provided, however, that no Bank shall be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the
Administrative Agent. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

SECTION 7.06. CONSEQUENTIAL DAMAGES. THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE OR LIABLE TO ANY BANK, THE BORROWERS OR ANY OTHER PERSON OR ENTITY
FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

SECTION 7.07. Payee of Note Treated as Owner. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes hereof
unless and until a written notice of the assignment or transfer thereof shall
have been filed with the Administrative Agent and the provisions of
Section 9.07(c) have been satisfied. Any requests, authority or consent of any
Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of that Note or of any Note or Notes
issued in exchange therefor or replacement thereof.

SECTION 7.08. Non-Reliance on Administrative Agent and Other Banks. Each Bank
agrees that it has, independently and without reliance on the Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Loan Parties and
decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Loan Documents. The Administrative
Agent shall not be required to keep itself (or any Bank) informed as to the
performance or observance by the Loan Parties of this Agreement or any of the
other Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of the Borrowers or any other
Person. Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by the Administrative Agent
hereunder or under the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the affairs, financial condition or business of the Loan
Parties or any other Person (or any of their Affiliates) which may come into the
possession of the Administrative Agent.

SECTION 7.09. Failure to Act. Except for action expressly required of the
Administrative Agent hereunder or under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction by the Banks of their indemnification obligations
under Section 7.05 against any and all liability and expense which may be
incurred by the Administrative Agent by reason of taking, continuing to take, or
failing to take any such action.

SECTION 7.10. Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Banks and the Borrowers and the Administrative Agent may be removed at
any time with or without cause by the Required Banks. Upon any such resignation
or removal, the Required Banks shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent’s notice of resignation or the
Required Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor agent. Any
successor agent shall be a bank which has a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VII
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES; COMPENSATION

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period:

(a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, or

(b) the Required Banks advise the Administrative Agent that the London Interbank
Offered Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Banks of funding the Advances for such Interest
Period,

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Banks, whereupon until the Administrative Agent notifies the Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Advances shall be suspended. Unless
the Borrowers notify the Administrative Agent at least 2 Domestic Business Days
before the date of any Borrowing for which a Notice of Borrowing has previously
been given that it elects not to borrow on such date, such Borrowing shall
instead be made as a Base Rate Advance.

SECTION 8.02. Illegality. If, after the date hereof, the adoption of any
applicable law, rule or regulation, or any change in any existing or future law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof (any such authority, bank or
agency being referred to as an “Authority” and any such event being referred to
as a “Change of Law”), or compliance by any Bank (or its Lending Office) with
any request or directive (whether or not having the force of law) of any
Authority shall make it unlawful or impossible for any Bank (or its Lending
Office) to make, maintain or fund its Euro-Dollar Advances and such Bank shall
so notify the Administrative Agent, the Administrative Agent shall forthwith
give notice thereof to the other Banks and the Borrowers, whereupon until such
Bank notifies the Borrowers and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Bank to
make its portion of the Euro-Dollar Advances shall be suspended. Before giving
any notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its portion of the outstanding
Euro-Dollar Advances to maturity and shall so specify in such notice, the
Borrowers shall immediately prepay in full the then outstanding principal amount
of the Euro-Dollar Advances of such Bank, together with accrued interest thereon
and any amount due such Bank pursuant to Section 8.05(a). Concurrently with
prepaying such Euro-Dollar Advances, the Borrowers shall borrow a Base Rate
Advance in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Banks), and such Bank shall make such a Base Rate Advance.

SECTION 8.03. Increased Cost and Reduced Return.

(a) If after the date hereof, a Change of Law or compliance by any Bank (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any Authority:

(i) shall subject any Bank (or its Lending Office) to any tax, duty or other
charge with respect to its Euro-Dollar Advances, its Notes or its obligation to
make a Euro-Dollar Advance, or shall change the basis of taxation of payments to
any Bank (or its Lending Office) of the principal of or interest on its
Euro-Dollar Advances or any other amounts due under this Agreement in respect of
its Euro-Dollar Advances or its obligation to make a Euro-Dollar Advance (except
for changes in the rate of tax on the overall net income of such Bank or its
Lending Office imposed by the jurisdiction in which such Bank’s principal
executive office or Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding any such
requirement included in an applicable Euro-Dollar Reserve Percentage) against
assets of, deposits with or for the account of, or credit extended by, any Bank
(or its Lending Office); or

(iii) shall impose on any Bank (or its Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Advances, its Notes or its obligation to
make a Euro-Dollar Advance;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Euro-Dollar Advance, or to
reduce the amount of any sum received or receivable by such Bank (or its Lending
Office) under this Agreement or under its Notes with respect thereto, by an
amount deemed by such Bank, in its reasonable discretion, to be material, then,
within 15 Domestic Business Days after demand by such Bank (with a copy to the
Administrative Agent), the Borrowers shall pay to such Bank such additional
amount or amounts as will reasonably compensate such Bank for such increased
cost or reduction.

(b) If any Bank shall have determined that after the date hereof the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
in any existing or future law, rule or regulation, or any change in the
interpretation or administration thereof, or compliance by any Bank (or its
Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any Authority, has or would have the
effect of reducing the rate of return on such Bank’s capital as a consequence of
its obligations hereunder to a level below that which such Bank could have
achieved but for such adoption, change or compliance (taking into consideration
such Bank’s policies with respect to capital adequacy) by an amount deemed by
such Bank, in its reasonable discretion, to be material, then from time to time,
within 15 Domestic Business Days after demand by such Bank, the Borrowers shall
pay to such Bank such additional amount or amounts as will reasonably compensate
such Bank for such reduction.

(c) Each Bank will promptly notify the Borrowers and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

(d) The provisions of this Section 8.03 shall be applicable with respect to any
Participant, Assignee or other Transferee, and any calculations required by such
provisions shall be made based upon the circumstances of such Participant,
Assignee or other Transferee.

SECTION 8.04. Base Rate Advances Substituted for Affected Euro-Dollar Advances.
If (i) the obligation of any Bank to make or maintain a Euro-Dollar Advance has
been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03, and the Borrowers shall, by at least 5
Euro-Dollar Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Borrowers that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a) all Advances which would otherwise be made by such Bank as part of a
Euro-Dollar Advance shall be made instead as a Base Rate Advance, and

(b) after its portion of the Euro-Dollar Advance has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Advance
shall be applied to repay its Base Rate Advance instead.

In the event that the Borrowers shall elect that the provisions of this Section
shall apply to any Bank, the Borrowers shall remain liable for, and shall pay to
such Bank as provided herein, all amounts due such Bank under Section 8.03 in
respect of the period preceding the date of conversion of such Bank’s portion of
any Advance resulting from the Borrowers’ election.

SECTION 8.05. Compensation. Upon the request of any Bank, delivered to the
Borrowers and the Administrative Agent, the Borrowers shall pay to such Bank
such amount or amounts as shall compensate such Bank for any loss, cost or
expense incurred by such Bank as a result of:

(a) any payment or prepayment (pursuant to Section 2.09, Section 2.10,
Section 8.02 or otherwise) of a Euro-Dollar Advance on a date other than the
last day of an Interest Period for such Euro-Dollar Advance;

(b) any failure by the Borrowers to prepay a Euro-Dollar Advance on the date for
such prepayment specified in the relevant notice of prepayment hereunder; or

(c) any failure by the Borrowers to borrow a Euro-Dollar Advance on the date for
the Borrowing specified in the applicable Notice of Borrowing delivered pursuant
to Section 2.02.

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Bank) such
Bank would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading banks in the London
interbank market.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party at its address or telecopy number set
forth on the signature pages hereof or such other address or telecopy number as
such party may hereafter specify for the purpose by notice to each other party.
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopy number
specified in this Section and the telecopy machine used by the sender provides a
written confirmation that such telecopy has been so transmitted or receipt of
such telecopy transmission is otherwise confirmed, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, and (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article II or Article VIII shall not be
effective until received.

SECTION 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note or
other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

SECTION 9.03. Expenses; Documentary Taxes; Indemnification.

(a) The Loan Parties shall, jointly and severally, pay (i) all expenses of the
Administrative Agent, including fees and disbursements of the Administrative
Agent in connection with any field audits and investigations and fees and
disbursements of special counsel for the Administrative Agent, in connection
with the preparation of this Agreement and the other Loan Documents, the
addition or release of any Collateral pursuant to Sections 2.14 or 2.15, any
waiver or consent under this Agreement or any other Loan Document or any
amendment hereof or thereof or any Default or alleged Default hereunder or
thereunder (provided that the Loan Parties shall not be responsible for paying
fees, costs or expenses associated with any Bank’s assignment or participation
of any interest hereunder unless the Loan Parties shall have requested such
action) and (ii) if a Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent or any Bank, including fees and disbursements of counsel,
in connection with such Default and collection and other enforcement proceedings
resulting therefrom, including out-of-pocket expenses incurred in enforcing this
Agreement and the other Loan Documents.

(b) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent and each Bank against any transfer taxes, documentary taxes, assessments
or charges made by any Authority by reason of the execution and delivery of this
Agreement or the other Loan Documents.

(c) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, the Banks and each Affiliate thereof and their respective directors,
officers, employees and agents (each of the foregoing, an “Indemnified Person”)
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of or result from any actual or
proposed use by the Borrowers of the proceeds of any extension of credit by any
Bank hereunder or breach by any Loan Party of this Agreement or any other Loan
Document or from investigation, litigation (including, without limitation, any
actions taken by the Administrative Agent or any of the Banks to enforce this
Agreement or any of the other Loan Documents) or other proceeding (including,
without limitation, any threatened investigation or proceeding) relating to the
foregoing, and the Loan Parties shall reimburse the Administrative Agent and
each Bank, and each Affiliate thereof and their respective directors, officers,
employees and agents, upon demand for any expenses (including, without
limitation, legal fees) incurred in connection with any such investigation or
proceeding; but excluding any such losses, liabilities, claims, damages or
expenses incurred by reason of the gross negligence or willful misconduct of any
Indemnified Person.

SECTION 9.04. Setoffs; Sharing of Set-Offs.

(a) Each Loan Party hereby grants to each Bank, as security for the full and
punctual payment and performance of the obligations of each Loan Party under
this Agreement and the other Loan Documents, a continuing lien on and security
interest in all deposits and other sums credited by or due from such Bank to
such Loan Party or subject to withdrawal by such Loan Party; and regardless of
the adequacy of any collateral or other means of obtaining repayment of such
obligations, each Bank may at any time upon or after the occurrence of any Event
of Default, and without notice to any Loan Party, set off the whole or any
portion or portions of any or all such deposits and other sums against such
obligations, whether or not any other Person or Persons could also withdraw
money therefrom.

(b) Each Bank agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest owing with respect to the Letter of Credit
Advances and Notes held by it which is greater than the proportion received by
any other Bank in respect of the aggregate amount of all Letter of Credit
Advances and principal and interest owing with respect to the Notes held by such
other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Letter of Credit Advances and Notes held by
the other Banks owing to such other Banks, and/or such other adjustments shall
be made, as may be required so that all such payments of principal and interest
with respect to the Notes held by the Banks owing to such other Banks shall be
shared by the Banks pro rata; provided that (i) nothing in this Section shall
impair the right of any Bank to exercise any right of set-off or counterclaim it
may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Loan Parties other than its indebtedness under the Letter of
Credit Advances and Notes and (ii) if all or any portion of such payment
received by the purchasing Bank is thereafter recovered from such purchasing
Bank, such purchase from each other Bank shall be rescinded and such other Bank
shall repay to the purchasing Bank the purchase price of such participation to
the extent of such recovery together with an amount equal to such other Bank’s
ratable share (according to the proportion of (x) the amount of such other
Bank’s required repayment to (y) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Loan Parties
agree, to the fullest extent they may effectively do so under applicable law,
that any holder of a participation in the Letter of Credit Advances and Notes,
whether or not acquired pursuant to the foregoing arrangements, may exercise
rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Loan Parties in the amount of such participation.

SECTION 9.05. Amendments and Waivers.

(a) Any provision of this Agreement, the Notes or any other Loan Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrowers and the Required Banks (and, if the rights or duties
of the Administrative Agent are affected thereby, by the Administrative Agent);
provided that no such amendment or waiver shall, unless signed by all the Banks,
(i) reduce the Commitment of any Bank or subject any Bank to any additional
obligation, (ii) reduce the principal of or decrease the rate of interest on any
Advance or decrease any fees (excluding Facing Fees and other fees payable
solely to the Issuing Bank for its own account) hereunder, (iii) defer the date
fixed for any payment of principal of or interest on any Advance or any fees
(excluding Facing Fees and other fees payable solely to the Issuing Bank for its
own account) hereunder, (iv) reduce the amount of principal, decrease the amount
of interest or decrease the amount of fees (excluding Facing Fees and other fees
payable solely to the Issuing Bank for its own account) due on any date fixed
for the payment thereof, (v) except as a result of Sections 2.01(b) or (c),
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Notes, or the percentage of Banks, which shall be required for the
Banks or any of them to take any action under this Section or any other
provision of this Agreement, (vi) change the manner of application of any
payments made under this Agreement or the other Loan Documents, (vii) release or
substitute all or substantially all of the Collateral held as security for the
Obligations, (viii) increase the advance rate set forth in the definition of
“Borrowing Base”, (ix) change or modify the definition of “Required Banks,” or
(x) release any guaranty (other than a release pursuant to Section 5.25(c))
given to support payment of the Guaranteed Obligations and provided further that
no amendment or waiver shall, unless signed by the Issuing Bank, (A) modify or
amend Section 2.03; or (B) change in any manner, any term or condition
applicable to the Letters of Credit or the Letter of Credit Agreements. The
amount of Facing Fees and other fees payable solely to the Issuing Bank for its
own account may be amended, from time to time, by the Borrowers and the Issuing
Bank without the approval of any of the Banks.

(b) No Loan Party will solicit, request or negotiate for or with respect to any
proposed waiver or amendment of any of the provisions of this Agreement unless
each Bank shall be informed thereof by the Borrowers, or by the Administrative
Agent, and shall be afforded an opportunity of considering the same and shall be
supplied by the Borrowers, or by the Administrative Agent, if the Borrowers so
request and to the extent already furnished to the Administrative Agent, with
sufficient information to enable it to make an informed decision with respect
thereto. Executed or true and correct copies of any waiver or consent effected
pursuant to the provisions of this Agreement shall be delivered by the Borrowers
to the Administrative Agent for delivery to each Bank forthwith following the
date on which the same shall have been executed and delivered by the requisite
percentage of Banks. No Loan Party will, directly or indirectly, pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, to any Bank (in its capacity as such) as consideration for or
as an inducement to the entering into by such Bank of any waiver or amendment of
any of the terms and provisions of this Agreement unless such remuneration is
concurrently paid, on the same terms, ratably to all such Banks.

SECTION 9.06. Margin Stock Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not,
directly or indirectly (by negative pledge or otherwise), relying upon any
Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

SECTION 9.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that no Loan Party may assign or otherwise transfer any of its rights
under this Agreement.

(b) Any Bank may at any time sell to one or more Persons (each a “Participant”)
participating interests in any Advance owing to such Bank, any Note held by such
Bank, any Commitment hereunder or any other interest of such Bank hereunder. In
the event of any such sale by a Bank of a participating interest to a
Participant, such Bank’s obligations under this Agreement shall remain
unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Note for all purposes
under this Agreement, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. In no event shall a Bank
that sells a participation be obligated to the Participant to take or refrain
from taking any action hereunder except that such Bank may agree that it will
not (except as provided below), without the consent of the Participant, agree to
(i) the change of any date fixed for the payment of principal of or interest on
the related Advance or Advances, (ii) the change of the amount of any principal,
interest or fees due on any date fixed for the payment thereof with respect to
the related Advance or Advances, (iii) the change of the principal of the
related Advance or Advances, (iv) any change in the rate at which either
interest is payable thereon or (if the Participant is entitled to any part
thereof) any fee is payable hereunder from the rate at which the Participant is
entitled to receive interest or any fee (as the case may be) in respect of such
participation, (v) the release or substitution of all or any substantial part of
the collateral (if any) held as security for the Obligations, or (vi) the
release of any guaranty (other than a release pursuant to Section 5.26(c)) given
to support payment of the Guaranteed Obligations. Each Bank selling a
participating interest in any Advance, Note, Commitment or other interest under
this Agreement shall, within 10 Domestic Business Days of such sale, provide the
Borrowers and the Administrative Agent with written notification stating that
such sale has occurred and identifying the Participant and the interest
purchased by such Participant; provided, that a Bank shall not be required to
provide written notification of a participation sold to an Affiliate of a Bank.
The Loan Parties agree that each Participant shall be entitled to the benefits
of Article VIII with respect to its participation in Advances outstanding from
time to time.

(c) Any Bank may at any time assign to one or more banks or financial
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement, the Notes and the other Loan
Documents, and such Assignee shall assume all such rights and obligations,
pursuant to an Assignment and Acceptance in the form attached hereto as
Exhibit C , executed by such Assignee, such transferor Bank and the
Administrative Agent (and, in the case of: (i) an Assignee that is not then a
Bank or an Affiliate of a Bank; and (ii) an assignment not made during the
existence of a Default or an Event of Default, by the Borrowers); provided that
(i) no interest may be sold by a Bank pursuant to this paragraph (c) unless the
Assignee shall agree to assume ratably equivalent portions of the transferor
Bank’s Commitment, (ii) the amount of the Commitment of the assigning Bank being
assigned pursuant to such assignment (determined as of the effective date of the
assignment) shall be equal to $5,000,000 (or any larger multiple of $1,000,000)
(except that any such assignment may be in the full amount of the assigning
Bank’s Commitment), (iii) no interest may be sold by a Bank pursuant to this
paragraph (c) to any Assignee that is not then a Bank or an Affiliate of a Bank
without the consent of the Borrowers, which consent shall not be unreasonably
withheld, provided that the Borrowers’ consent shall not be necessary with
respect to any assignment made during the existence of a Default or an Event of
Default; (iv) a Bank may not have more than two Assignees that are not then
Banks at any one time, (v) no interest may be sold by a Bank pursuant to this
paragraph (c) to any Assignee that is not then a Bank or an Affiliate of a Bank,
without the consent of the Administrative Agent, which consent shall not be
unreasonably withheld, provided, that although the Administrative Agent’s
consent may not be necessary with respect to an Assignee that is then a Bank or
an Affiliate of a Bank, no such assignment shall be effective until the
conditions set forth in the following sentence are satisfied; (vi) no interest
in a Commitment may be sold by a Bank pursuant to this paragraph (c) to any
Assignee that is not then a Bank or an Affiliate of a Bank, without the consent
of the Issuing Bank, which consent may be withheld by the Issuing Bank in its
sole and absolute discretion. Upon (A) execution of the Assignment and
Acceptance by such transferor Bank, such Assignee, the Administrative Agent and
(if applicable) the Borrowers, (B) delivery of an executed copy of the
Assignment and Acceptance to the Borrowers and the Administrative Agent,
(C) payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee and
(D) payment by the assigning Bank of a processing and recordation fee of $3,500
to the Administrative Agent if the Assignee is not a Bank or Affiliate of a Bank
and $1,000 if the Assignee is a Bank or Affiliate of a Bank, such Assignee shall
for all purposes be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank under this Agreement to the same extent as if it were
an original party hereto with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by the
Borrowers, the Banks or the Administrative Agent shall be required. Upon the
consummation of any transfer to an Assignee pursuant to this paragraph (c), the
transferor Bank, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that, if required, a new Note is issued to each of
such Assignee and such transferor Bank.

(d) Subject to the provisions of Section 9.08, the Loan Parties authorize each
Bank to disclose to any Participant, Assignee or other transferee (each a
“Transferee”) and any prospective Transferee any and all financial and other
information in such Bank’s possession concerning the Loan Parties which has been
delivered to such Bank by the Loan Parties pursuant to this Agreement (or to
such Bank by the Administrative Agent on behalf of the Loan Parties) or which
has been delivered to such Bank by the Administrative Agent or the Loan Parties
in connection with such Bank’s credit evaluation prior to entering into this
Agreement.

(e) No Transferee shall be entitled to receive any greater payment under
Section 8.03 than the transferor Bank would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Borrowers’ prior written consent or by reason of the provisions of Section 8.02
or 8.03 requiring such Bank to designate a different Lending Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.

(f) Anything in this Section 9.07 to the contrary notwithstanding, any Bank may
assign and pledge all or any portion of any Advance and/or obligations owing to
it to any Federal Reserve Bank or the United States Treasury as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and Operating Circular issued by such Federal Reserve Bank,
provided that any payment in respect of such assigned Advance and/or obligations
made by the Borrowers to the assigning and/or pledging Bank in accordance with
the terms of this Agreement shall satisfy the Borrowers’ obligations hereunder
in respect of such assigned Advance and/or obligations to the extent of such
payment. No such assignment shall release the assigning and/or pledging Bank
from its obligations hereunder.

SECTION 9.08. Confidentiality. Each Bank agrees to exercise its best efforts to
keep any information delivered or made available by the Loan Parties to it which
is clearly indicated to be confidential information, confidential from anyone
other than persons employed or retained by such Bank who are or are expected to
become engaged in evaluating, approving, structuring or administering the
Advances; provided, however, that nothing herein shall prevent any Bank from
disclosing such information (i) to any other Bank, (ii) upon the order of any
court or administrative agency, (iii) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Bank, (iv) which
has been publicly disclosed, (v) to the extent reasonably required in connection
with any litigation to which the Administrative Agent, any Bank or their
respective Affiliates may be a party, (vi) to the extent reasonably required in
connection with the exercise of any remedy hereunder, (vii) to such Bank’s legal
counsel and independent auditors and (viii) to any actual or proposed
Participant, Assignee or other Transferee of all or part of its rights hereunder
which has agreed in writing to be bound by the provisions of this Section 9.08.

SECTION 9.09. Representation by Banks. Each Bank hereby represents that it is a
commercial lender or financial institution which makes loans in the ordinary
course of its business and that it will make its Advances hereunder for its own
account in the ordinary course of such business; provided, however, that,
subject to Section 9.07, the disposition of the Note or Notes held by that Bank
shall at all times be within its exclusive control.

SECTION 9.10. Obligations Several. The obligations of each Bank hereunder are
several, and no Bank shall be responsible for the obligations or commitment of
any other Bank hereunder. Nothing contained in this Agreement and no action
taken by the Banks pursuant hereto shall be deemed to constitute the Banks to be
a partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Bank shall be a separate and
independent debt and each Bank shall be entitled to protect and enforce its
rights arising out of this Agreement or any other Loan Document and it shall not
be necessary for any other Bank to be joined as an additional party in any
proceeding for such purpose.

SECTION 9.11. Survival of Certain Obligations. Sections 8.03(a), 8.03(b), 8.05
and 9.03, and the obligations of the Loan Parties thereunder, shall survive, and
shall continue to be enforceable notwithstanding, the termination of this
Agreement, and the Commitments and the payment in full of the principal of and
interest on all Advances.

SECTION 9.12. North Carolina Law. This Agreement and each Note shall be
construed in accordance with and governed by the law of the State of North
Carolina.

SECTION 9.13. Severability. In case any one or more of the provisions contained
in this Agreement, the Notes or any of the other Loan Documents should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

SECTION 9.14. Interest. In no event shall the amount of interest due or payable
hereunder or under the Notes exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently made to any
Bank by the Borrowers or inadvertently received by any Bank, then such excess
sum shall be credited as a payment of principal, unless the Borrowers shall
notify such Bank in writing that it elects to have such excess sum returned
forthwith. It is the express intent hereof that the Borrowers not pay and the
Banks not receive, directly or indirectly in any manner whatsoever, interest in
excess of that which may legally be paid by the Borrowers under applicable law.

SECTION 9.15. Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.

SECTION 9.16. Consent to Jurisdiction. The Loan Parties (a) and each of the
Banks and the Administrative Agent irrevocably waives, to the fullest extent
permitted by law, any and all right to trial by jury in any legal proceeding
arising out of this Agreement, any of the other Loan Documents, or any of the
transactions contemplated hereby or thereby, (b) submit to personal jurisdiction
in the State of North Carolina, the courts thereof and the United States
District Courts sitting therein, for the enforcement of this Agreement, the
Notes and the other Loan Documents, (c) waives any and all personal rights under
the law of any jurisdiction to object on any basis (including, without
limitation, inconvenience of forum) to jurisdiction or venue within the State of
North Carolina for the purpose of litigation to enforce this Agreement, the
Notes or the other Loan Documents, and (d) agrees that service of process may be
made upon it in the manner prescribed in Section 9.01 for the giving of notice
to the Borrowers. Nothing herein contained, however, shall prevent the
Administrative Agent from bringing any action or exercising any rights against
any security and against the Loan Parties personally, and against any assets of
the Loan Parties, within any other state or jurisdiction.

SECTION 9.17. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

ARTICLE X

GUARANTY

SECTION 10.01. Unconditional Guaranty. Each Guarantor hereby irrevocably,
unconditionally and jointly and severally guarantees, each as a primary obligor
and not merely as a surety, to the Administrative Agent, the Issuing Bank and
the Banks the due and punctual payment of the principal of and the premium, if
any, and interest on the Guaranteed Obligations and any and all other amounts
due under or pursuant to the Loan Documents, when and as the same shall become
due and payable (whether at stated maturity or by optional or mandatory
prepayment or by declaration, redemption or otherwise) in accordance with the
terms of the Loan Documents. The Guarantors’ guaranty under this Section is an
absolute, present and continuing guarantee of payment and not of collectibility,
and is in no way conditional or contingent upon any attempt to collect from
either Borrower, any of the Guarantors or any other guarantor of the Guaranteed
Obligations (or any portion thereof) or upon any other action, occurrence or
circumstances whatsoever. In the event that either Borrower or any Guarantor
shall fail so to pay any such principal, premium, interest or other amount to
the Administrative Agent, the Issuing Bank or a Bank, the Guarantors will pay
the same forthwith, without demand, presentment, protest or notice of any kind
(all of which are waived by the Guarantors to the fullest extent permitted by
law), in lawful money of the United States, at the place for payment specified
in Loan Documents or specified by such Administrative Agent in writing, to such
Administrative Agent. The Guarantors further agree, promptly after demand, to
pay to the Administrative Agent, the Issuing Bank and Banks the costs and
expenses incurred by such Administrative Agent, the Issuing Bank or Bank in
connection with enforcing the rights of such Administrative Agent, the Issuing
Bank and Banks against either or both of the Borrowers and any or all of the
Guarantors (whether in a bankruptcy proceeding or otherwise) following any
default in payment of any of the Guaranteed Obligations or the obligations of
the Guarantors hereunder, including, without limitation, the fees and expenses
of counsel to the Administrative Agent, the Issuing Bank and such Banks.

SECTION 10.02. Obligations Absolute. The obligations of the Guarantors hereunder
are and shall be absolute and unconditional, irrespective of the validity,
regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against either Borrower, any other Guarantor or the
Administrative Agent , the Issuing Bank or any Bank hereunder or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, to the fullest extent permitted
by law, any circumstance or condition whatsoever (whether or not any of the
Guarantors shall have any knowledge or notice thereof), including, without
limitation:

(a) any amendment or modification of or supplement to any of the Loan Documents
or any other instrument referred to herein or therein, or any assignment or
transfer of any thereof or of any interest therein, or any furnishing or
acceptance of additional security for any of the Guaranteed Obligations;

(b) any waiver, consent or extension under any Loan Document or any such other
instrument, or any indulgence or other action or inaction under or in respect
of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;

(c) any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Administrative Agent, the Issuing Bank or any Bank against either
Borrower or any Guarantor, any Subsidiary of either Borrower or any Subsidiary
of any Guarantor;

(d) any bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to either Borrower, any Guarantor, any
Subsidiary of either Borrower or any Subsidiary of any Guarantor or any property
of either Borrower, any Guarantor or any such Subsidiary or any unavailability
of assets against which the Guaranteed Obligations, or any of them, may be
enforced;

(e) any merger or consolidation of either Borrower, any Subsidiary of either
Borrower or any Guarantor or any of the Guarantors into or with any other Person
or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, either Borrower or any Subsidiary of either Borrower or any
Guarantor to any Person;

(f) any failure on the part of either Borrower, any Guarantor or any Subsidiary
of either Borrower or any Guarantor for any reason to comply with or perform any
of the terms of any agreement with any of the Guarantors;

(g) any exercise or non-exercise by the Administrative Agent, the Issuing Bank
or any Bank, of any right, remedy, power or privilege under or in respect of any
of the Loan Documents or the Guaranteed Obligations, including, without
limitation, under this Section;

(h) any default, failure or delay, willful or otherwise, in the performance or
payment of any of the Guaranteed Obligations;

(i) any furnishing or acceptance of security, or any release, substitution or
exchange thereof, for any of the Guaranteed Obligations;

(j) any failure to give notice to any of the Guarantors of the occurrence of any
breach or violation of, or any event of default or any default under or with
respect to, any of the Loan Documents or the Guaranteed Obligations;

(k) any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or

(l) any other circumstance (other than indefeasible payment in full) which might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
which might in any manner or to any extent vary the risk of such Guarantor.

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final and indefeasible payment in full
of the Guaranteed Obligations. The Guarantors unconditionally waive, to the
fullest extent permitted by law (A) notice of any of the matters referred to in
this Section, (B) any and all rights which any of the Guarantors may now or
hereafter have arising under, and any right to claim a discharge of the
Guarantor’s obligations hereunder by reason of the failure or refusal by the
Administrative Agent, the Issuing Bank or any Bank to take any action pursuant
to any statute permitting a Guarantor to request that the Administrative Agent
or any Bank attempt to collect the Guaranteed Obligations from either Borrower,
any of the Guarantors or any other guarantor, (C) all notices which may be
required by statute, rule of law or otherwise to preserve any of the rights of
the Administrative Agent, the Issuing Bank or any Bank against the Guarantors,
including, without limitation, presentment to or demand of payment from either
Borrower, any of the Subsidiaries of either Borrower or any Guarantor, or any of
the other Guarantors with respect to any Loan Document or this agreement, notice
of acceptance of the Guarantors’ guarantee hereunder and/or notice to either
Borrower, any of the Subsidiaries of either Borrower or any Guarantor, or any
Guarantor of default or protest for nonpayment or dishonor, (D) any diligence in
collection from or protection of or realization upon all or any portion of the
Guaranteed Obligations or any security therefor, any liability hereunder, or any
party primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, the
Issuing Bank or any Bank to proceed to collect all or any portion of the
Guaranteed Obligations from, or to commence an action against, either Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any Bank in favor of either Borrower, any Guarantor or any other
Person, despite any notice or request of any of the Guarantors to do so.

SECTION 10.03. Continuing Obligations; Reinstatement. The obligations of the
Guarantors under this Article X are continuing obligations and shall continue in
full force and effect until such time as all of the Guaranteed Obligations (and
any renewals and extensions thereof) shall have been finally and indefeasibly
paid and satisfied in full. The obligations of the Guarantors under this
Article X shall continue to be effective or be automatically reinstated, as the
case may be, if any payment made by either Borrower, any Guarantor or any
Subsidiary of either Borrower or any Guarantor on, under or in respect of any of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the recipient upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of either Borrower, any Guarantor or any such
Subsidiary, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to either Borrower,
any Guarantor or any such Subsidiary or any substantial part of the property of
either Borrower, any Guarantor or any such Subsidiary, or otherwise, all as
though such payment had not been made. If an event permitting the acceleration
of all or any portion of the Guaranteed Obligations shall at any time have
occurred and be continuing, and such acceleration shall at such time be stayed,
enjoined or otherwise prevented for any reason, including without limitation
because of the pendency of a case or proceeding relating to either Borrower, any
Guarantor or any Subsidiary of either Borrower or any Guarantor under any
bankruptcy or insolvency law, for purposes of this Article X and the obligations
of the Guarantors hereunder, such Guaranteed Obligations shall be deemed to have
been accelerated with the same effect as if such Guaranteed Obligations had been
accelerated in accordance with the terms of the applicable Loan Documents or of
this Agreement.

SECTION 10.04. Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Issuing Bank and Banks without notice to
or demand on the Guarantors and without affecting their liability hereunder,
from time to time (a) to obtain additional or substitute endorsers or
guarantors; (b) to exercise or refrain from exercising any rights against, and
grant indulgences to, either Borrower, any Subsidiary of either Borrower or any
Guarantor, any other Guarantor or others; and (c) to apply any sums, by
whomsoever paid or however realized, to the payment of the principal of,
premium, if any, and interest on, and other obligations consisting of, the
Guaranteed Obligations. The Guarantors waive any right to require the
Administrative Agent, the Issuing Bank or any Bank to proceed against any
additional or substitute endorsers or guarantors or either Borrower or any of
their Subsidiaries or any other Person or to pursue any other remedy available
to the Administrative Agent, the Issuing Bank or any such Bank.

SECTION 10.05. Information Concerning the Borrowers. The Guarantors assume all
responsibility for being and keeping themselves informed of the financial
condition and assets of either Borrower, the other Guarantors and their
respective Subsidiaries, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which the Guarantors assume and insure hereunder, and agree that neither
the Administrative Agent, the Issuing Bank nor any Bank shall have any duty to
advise the Guarantors of information known to the Administrative Agent, the
Issuing Bank or any such Bank regarding or in any manner relevant to any of such
circumstances or risks.

SECTION 10.06. Guarantors’ Subordination. The Guarantors hereby absolutely
subordinate, both in right of payment and in time of payment, any present and
future indebtedness of either Borrower or any Subsidiary of either Borrower or
any Guarantor to any or all of the Guarantors to the indebtedness of either
Borrower or any such Subsidiary, the Issuing Bank or to the Banks (or any of
them), provided that the Guarantors may receive scheduled payments of principal,
premium (if any) and interest in respect of such present or future indebtedness
so long as there is no Event of Default then in existence.

SECTION 10.07. Waiver of Subrogation. Notwithstanding anything herein to the
contrary, until the indefeasible payment in full of the Guaranteed Obligations,
the Guarantors hereby waive any right of subrogation (under contract,
Section 509 of the Bankruptcy Code or otherwise) or any other right of
indemnity, reimbursement or contribution and hereby waive any right to enforce
any remedy that the Administrative Agent, the Issuing Bank or any Bank now has
or may hereafter have against either Borrower, any Guarantor or any endorser or
any other guarantor of all or any part of the Guaranteed Obligations, and the
Guarantors hereby waive any benefit of, and any right to participate in, any
security or collateral given to the Administrative Agent, the Issuing Bank or
any Bank to secure payment or performance of the Guaranteed Obligations or any
other liability of the Borrowers to the Administrative Agent, the Issuing Bank
or any Bank. The waiver contained in this Section shall continue and survive the
termination of this Agreement and the final and indefeasible payment in full of
the Guaranteed Obligations.

SECTION 10.08. Enforcement. In the event that the Guarantors shall fail
forthwith to pay upon demand of the Administrative Agent, the Issuing Bank or
any Bank any amounts due pursuant to this Article X or to perform or comply with
or to cause performance or compliance with any other obligation of the
Guarantors under this Agreement, the Administrative Agent, the Issuing Bank and
any Bank shall be entitled and empowered to institute any action or proceeding
at law or in equity for the collection of the sums so due and unpaid or for the
performance of or compliance with such terms, and may prosecute any such action
or proceeding to judgment or final decree and may enforce such judgment or final
decree against the Guarantors and collect in the manner provided by law out of
the property of the Guarantors, wherever situated, any monies adjudged or
decreed to be payable. The obligations of the Guarantors under this Agreement
are continuing obligations and a fresh cause of action shall arise in respect of
each default hereunder.

SECTION 10.09. Miscellaneous. Except as may otherwise be expressly agreed upon
in writing, the liability of the Guarantors under this Article X shall neither
affect nor be affected by any prior or subsequent guaranty by the Guarantors of
any other indebtedness to the Administrative Agent, the Issuing Bank or the
Banks. Notwithstanding anything in this Article X to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the maximum
amount which could be paid out by such Guarantor without rendering such
Guarantor’s obligations under this Article X, in whole or in part, void or
voidable under applicable law, including, without limitation, (i) the Bankruptcy
Code of 1978, as amended, and (ii) any applicable state or federal law relative
to fraudulent conveyances.

4

[The remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

GLADSTONE COMMERCIAL CORPORATION

         
By:
  /s/ George Stelljes III   (SEAL)
 
     

 
  George Stelljes III
Executive Vice President  





      and Chief Investment Officer

1616 Anderson Road, Suite 208
McLean, Virginia 22101
Attention: George Stelljes III
Telecopy number: (703) 286-0768
Telephone number: (703) 286-0795

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP

          By:   Gladstone Commercial Partners, LLC         its General Partner  
 
By:
  Gladstone Commercial Corporation
its Manager  


 
       
By:
  /s/ George Stelljes III   (SEAL)
 
     

 
  George Stelljes III
Executive Vice President  





      and Chief Investment Officer

1616 Anderson Road, Suite 208
McLean, Virginia 22101
Attention: George Stelljes III
Telecopy number: (703) 286-0768
Telephone number: (703) 286-0795

EE, 208 SOUTH ROGERS LANE, RALEIGH, NC LLC

      By:   Gladstone Commercial Limited Partnership     its Manager
By:
  Gladstone Commercial Partners, LLC
its General Partner
 
   
By:
  Gladstone Commercial Corporation
its Manager

By: /s/ George Stelljes III (SEAL)



      George Stelljes III
Executive Vice President
and Chief Investment Officer

1616 Anderson Road, Suite 208
McLean, Virginia 22101
Attention: George Stelljes III
Telecopy number: (703) 286-0768
Telephone number: (703) 286-0795

LITTLE ARCH CHARLOTTE NC LLC

      By:   Gladstone Commercial Limited Partnership     its Manager
By:
  Gladstone Commercial Partners, LLC
its General Partner
 
   
By:
  Gladstone Commercial Corporation
its Manager

By: /s/ George Stelljes III (SEAL)



      George Stelljes III
Executive Vice President
and Chief Investment Officer

1616 Anderson Road, Suite 208
McLean, Virginia 22101
Attention: George Stelljes III
Telecopy number: (703) 286-0768
Telephone number: (703) 286-0795

OB CRENSHAW PA GLADSTONE COMMERCIAL LLC

          By:   Gladstone Commercial Limited Partnership         its Manager    
By:
  Gladstone Commercial Partners, LLC
its General Partner  


 
       
By:
  Gladstone Commercial Corporation
its Manager  


 
       
By:
  /s/ George Stelljes III   (SEAL)
 
     

 
  George Stelljes III
Executive Vice President
and Chief Investment Officer
1616 Anderson Road, Suite 208
McLean, Virginia 22101
Attention: George Stelljes III
Telecopy number: (703) 286-0768
Telephone number: (703) 286-0795  











      OB MIDWAY NC GLADSTONE COMMERCIAL LLC

          By:   Gladstone Commercial Limited Partnership         its Manager    
By:
  Gladstone Commercial Partners, LLC
its General Partner  


 
       
By:
  Gladstone Commercial Corporation
its Manager  


 
       
By:
  /s/ George Stelljes III   (SEAL)
 
     

 
  George Stelljes III
Executive Vice President
and Chief Investment Officer
1616 Anderson Road, Suite 208
McLean, Virginia 22101
Attention: George Stelljes III
Telecopy number: (703) 286-0768  










      Telephone number: (703) 286-0795

GCC POCONO LLC

      By:   Gladstone Commercial Limited Partnership     its Manager
By:
  Gladstone Commercial Partners, LLC
its General Partner
 
   
By:
  Gladstone Commercial Corporation
its Manager

By: /s/ George Stelljes III (SEAL)



      George Stelljes III
Executive Vice President
and Chief Investment Officer

1616 Anderson Road, Suite 208
McLean, Virginia 22101
Attention: George Stelljes III
Telecopy number: (703) 286-0768

Telephone number: (703) 286-0795

     
COMMITMENTS BRANCH
  BANKING AND TRUST COMPANY,
 
 

 
  as Administrative Agent, as Issuing Bank and as a Bank

$25,000,000

By: /s/ James C. Stallings III (SEAL)



      James C. Stallings III
Vice President

Lending Office
Branch Banking and Trust Company
1909 K Street, NW
Washington, DC 20006
Attention: James Davis, Vice President
Telecopy number: (202) 835-9285
Telephone number: (202) 835-9361

with a copy to

Branch Banking and Trust Company
200 West Second Street, 16th Floor
Winston-Salem, NC 27101
Attention: James C. Stallings III, Vice President
Telecopy number: (336) 733-2740
Telephone number: (336) 733-2717

And a copy to

Christopher E. Leon, Esq.
Womble Carlyle Sandridge & Rice, PLLC
P.O. Drawer 84
One West Fourth Street (27101)
Winston-Salem, North Carolina 27102
Telecopy: (336) 726-6932

Telephone: (336) 721-3518

5

             
$12,500,000
  FIRST HORIZON BANK,  
 

 
                a Division of First Tennessee Bank, NA
   
 
           
 
  By:   /s/ J. Jordan O’Neil III   (SEAL)
 
         




  J.   Jordan O’Neill, III,
Senior Vice President

Lending Office
First Horizon Bank
1650 Tysons Blvd.
Suite 1150
McLean, VA 22102
Attn: J. Jordan O’Neill, III
Senior Vice President
Telecopy number: (703) 734-1834

Telephone number: (703) 394-2518

6

             
$12,500,000
  COMPASS BANK  
 

 
           
 
  By:   /s/ T. Ray Sandefur   (SEAL)
 
         




  T.   Ray Sandefur
Senior Vice President

Lending Office
Compass Bank
15 South Twentieth Street
15th Floor
Birmingham, AL 35233
Attn: T. Ray Sandefur, Senior Vice President
Telecopy number: (205) 297-7212

Telephone number: (205) 297-3652

7

SCHEDULE I
Schedule of Documents

8

9

10

11

SCHEDULE II
List of Borrowing Base Assets
SCHEDULE III
Location of Files respecting Borrowing Base Assets
SCHEDULE 2.14
List of Initial Borrowing Base Assets
SCHEDULE 4.08

Subsidiaries

          Name of Subsidiary   Jurisdiction of Organization

12

13

14

15

16

SCHEDULE 4.22
Investments
SCHEDULE 4.24
Ownership Structure
SCHEDULE 4.32
Material Contracts
SCHEDULE 5.11
Liens
SCHEDULE 5.29
Existing Debt

17